Exhibit 10.1

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of July 19, 2018

among

Planet Fitness Master Issuer LLC,

as Master Issuer,

Planet Fitness SPV Guarantor LLC,

Planet Fitness Franchising LLC,

Planet Fitness Assetco LLC,

Planet Fitness Distribution LLC

each as a Guarantor,

Planet Fitness Holdings, LLC,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

ING Capital LLC,

as L/C Provider,

ING Capital LLC,

as Swingline Lender,

and

ING Capital LLC,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

Section 1.01

   Definitions      2  

Section 1.02

   Defined terms      2  

ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES

     13  

Section 2.01

   The Initial Advance Notes      13  

Section 2.02

   Advances      14  

Section 2.03

   Borrowing Procedures      15  

Section 2.04

   The Series 2018-1 Class A-1 Notes      17  

Section 2.05

   Reduction in Commitments      17  

Section 2.06

   Swingline Commitment      20  

Section 2.07

   L/C Commitment      22  

Section 2.08

   L/C Reimbursement Obligations      26  

Section 2.09

   L/C Participations      27  

ARTICLE III INTEREST AND FEES

     28  

Section 3.01

   Interest      28  

Section 3.02

   Fees      30  

Section 3.03

   Eurodollar Lending Unlawful      30  

Section 3.04

   Deposits Unavailable      31  

Section 3.05

   Increased Costs, etc.      31  

Section 3.06

   Funding Losses      32  

Section 3.07

   Increased Capital or Liquidity Costs      32  

Section 3.08

   Taxes      33  

Section 3.09

   Change of Lending Office      35  

ARTICLE IV OTHER PAYMENT TERMS

     36  

Section 4.01

   Time and Method of Payment (Amounts Distributed by the Administrative Agent)
     36  

Section 4.02

   Order of Distributions (Amounts Distributed by the Trustee or the Paying
Agent)      36  

Section 4.03

   L/C Cash Collateral      37  

Section 4.04

   Alternative Arrangements with Respect to Letters of Credit      38  

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     38  

Section 5.01

   Authorization and Action of the Administrative Agent      38  

Section 5.02

   Delegation of Duties      38  

Section 5.03

   Exculpatory Provisions      39  

Section 5.04

   Reliance      39  

Section 5.05

   Non-Reliance on the Administrative Agent and Other Purchasers      39  

Section 5.06

   The Administrative Agent in its Individual Capacity      39  

Section 5.07

   Successor Administrative Agent; Defaulting Administrative Agent      40  

Section 5.08

   Authorization and Action of Funding Agents      41  

Section 5.09

   Delegation of Duties      41  

Section 5.10

   Exculpatory Provisions      41  

Section 5.11

   Reliance      42  

Section 5.12

   Non-Reliance on the Funding Agent and Other Purchasers      42  

Section 5.13

   The Funding Agent in its Individual Capacity      42  

Section 5.14

   Successor Funding Agent      42  

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     43  

Section 6.01

   The Master Issuer and Guarantors      43  

Section 6.02

   The Manager      44  

Section 6.03

   Lender Parties      45  

ARTICLE VII CONDITIONS

     45  

Section 7.01

   Conditions to Issuance and Effectiveness      45  

Section 7.02

   Conditions to Initial Extensions of Credit      46  

Section 7.03

   Conditions to Each Extension of Credit      46  

ARTICLE VIII COVENANTS

     47  

Section 8.01

   Covenants      47  

ARTICLE IX MISCELLANEOUS PROVISIONS

     49  

Section 9.01

   Amendments      49  

Section 9.02

   No Waiver; Remedies      50  

Section 9.03

   Binding on Successors and Assigns      50  

Section 9.04

   Survival of Agreement      51  

Section 9.05

   Payment of Costs and Expenses; Indemnification      51  

Section 9.06

   Characterization as Related Document; Entire Agreement      53  

Section 9.07

   Notices      54  

Section 9.08

   Severability of Provisions      54  

Section 9.09

   Tax Characterization      54  

Section 9.10

   No Proceedings; Limited Recourse      54  

Section 9.11

   Confidentiality      55  

Section 9.12

   Governing Law; Conflicts with Indenture      56  

Section 9.13

   Jurisdiction      56  

Section 9.14

   Waiver of Jury Trial      56  

Section 9.15

   Counterparts      56  

Section 9.16

   Third-Party Beneficiary      56  

Section 9.17

   Assignment      56  

Section 9.18

   Defaulting Investors      59  

Section 9.19

   No Fiduciary Duties      61  

Section 9.20

   Commitment Term; Termination of Agreement      61  

Section 9.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      62
 

Section 9.22

   USA Patriot Act      62  

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties, Agents, Master Issuer and Manager SCHEDULE III    Additional
Closing Conditions EXHIBIT A-1    Form of Advance Request EXHIBIT A-2    Form of
Swingline Loan Request EXHIBIT B    Form of Assignment and Assumption Agreement
EXHIBIT C    Form of Investor Group Supplement EXHIBIT D    Form of Purchaser’s
Letter

 

iii



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of July 19, 2018 (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among:

(a) Planet Fitness Master Issuer LLC, a Delaware limited liability company (the
“Master Issuer”),

(b) Planet Fitness SPV Guarantor LLC, a newly-formed, limited-purpose Delaware
limited liability company, Planet Fitness Franchising LLC, a newly-formed,
limited-purpose Delaware limited liability company, Planet Fitness Assetco LLC,
a newly-formed special purpose Delaware limited liability company and Planet
Fitness Distribution LLC, a newly-formed special purpose Delaware limited
liability company (each, a “Guarantor” and, collectively, the “Guarantors”),

(c) Planet Fitness Holdings, LLC, a Delaware limited liability company, as the
manager (the “Manager”),

(d) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(e) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(f) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(g) ING Capital LLC, as L/C Provider,

(h) ING Capital LLC, as Swingline Lender, and

(i) ING Capital LLC, in its capacity as administrative agent for the Conduit
Investors, the Committed Note Purchasers, the Funding Agents, the L/C Provider
and the Swingline Lender (together with its permitted successors and assigns in
such capacity, the “Administrative Agent”).

BACKGROUND

1. On August 1, 2018 (the “Expected Closing Date”), the Master Issuer and
Citibank, N.A., as Trustee, are expected to enter into the Series 2018-1
Supplement (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Series 2018-1 Supplement”), to the Base Indenture, to be dated as of the
Closing Date (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Base Indenture” and, together with the Series 2018-1 Supplement and any other
supplement to the Base Indenture, the “Indenture”), by and between the Master
Issuer and the Trustee, pursuant to which the Master Issuer will issue the
Series 2018-1 Class A-1 Notes (as defined in the Series 2018-1 Supplement) in
accordance with the Indenture.

2. The Master Issuer wishes to (a) issue the Series 2018-1 Class A-1 Advance
Notes to each Funding Agent on behalf of the Investors in the related Investor
Group, and obtain the agreement of the applicable Investors to make loans from
time to time (each, an “Advance” or a “Series 2018-1

 

1



--------------------------------------------------------------------------------

Class A-1 Advance” and, collectively, the “Advances” or the “Series 2018-1
Class A-1 Advances”) that will constitute the purchase of Series 2018-1
Class A-1 Outstanding Principal Amounts on the terms and conditions set forth in
this Agreement; (b) issue the Series 2018-1 Class A-1 Swingline Note to the
Swingline Lender and obtain the agreement of the Swingline Lender to make
Swingline Loans on the terms and conditions set forth in this Agreement; and
(c) issue the Series 2018-1 Class A-1 L/C Note to the L/C Provider and obtain
the agreement of the L/C Provider to provide Letters of Credit on the terms and
conditions set forth in this Agreement. L/C Obligations in connection with
Letters of Credit issued pursuant to the Series 2018-1 Class A-1 L/C Note will
constitute purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts
upon the incurrence of such L/C Obligations. The Series 2018-1 Class A-1 Advance
Notes, the Series 2018-1 Class A-1 Swingline Note and the Series 2018-1
Class A-1 L/C Note constitute Series 2018-1 Class A-1 Notes. The Manager has
joined in this Agreement to confirm certain representations, warranties and
covenants made by it in favor of the Trustee and the Noteholders in the Related
Documents for the benefit of each Lender Party.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in (i) prior to the Closing Date, the draft Series 2018-1
Supplemental Definitions List attached to the Series 2018-1 Supplement as Annex
A thereto or the draft Base Indenture Definitions List attached to the Base
Indenture as Annex A thereto, as applicable, most recently circulated to the
Lender Parties prior to the date of execution of this Agreement, and (ii) on and
after the Closing Date, the Series 2018-1 Supplemental Definitions List attached
to the Series 2018-1 Supplement as Annex A thereto or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto, as
applicable. Unless otherwise specified herein, all Article, Exhibit, Section or
Subsection references herein shall refer to Articles, Exhibits, Sections or
Subsections of this Agreement.

Section 1.02 Defined terms.

“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).

“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).

“Administrative Agent” has the meaning set forth in the Preamble.

“Administrative Agent Fees” has the meaning set forth in Section 3.02(a).

“Administrative Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Advance” has the meaning set forth in the Preamble.

“Advance Request” has the meaning set forth in Section 7.03(d).

“Affected Person” has the meaning set forth in Section 3.05.

“Agent Indemnified Liabilities” has the meaning set forth in Section 9.05(c).

“Agent Indemnified Parties” has the meaning set forth in Section 9.05(c).

“Aggregate Unpaids” has the meaning set forth in Section 5.01.

“Agreement” has the meaning set forth in the Preamble.

“Amendment Expenses” has the meaning set forth in Section 9.05(a).

 

2



--------------------------------------------------------------------------------

“Annual Inspection Notice” has the meaning set forth in Section 8.01(d).

“Applicable Agent Indemnified Liabilities” has the meaning set forth in
Section 9.05(d).

“Applicable Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Assignment and Assumption Agreement” has the meaning set forth in
Section 9.17(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Indenture” has the meaning set forth in the Preamble.

“Base Rate” means, on any day, a rate per annum equal to the sum of (a) the
greater of (A) the Prime Rate in effect on such day, (B) the Eurodollar Funding
Rate for a Eurodollar Interest Accrual Period of one (1) month plus 0.50%, and
(C) zero, plus (b) 1.50%; provided that any change in the Base Rate due to a
change in the Prime Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate; provided, further, that changes
in any rate of interest calculated by reference to the Base Rate shall take
effect simultaneously with each change in the Base Rate; provided, further, that
the Base Rate will in no event be higher than the maximum rate permitted by
applicable law.

“Base Rate Advance” means an Advance that bears interest at the Base Rate during
such time as it bears interest at such rate, as provided in this Agreement.

“Borrowing” has the meaning set forth in Section 2.02(c).

“Breakage Amount” has the meaning set forth in Section 3.06(c).

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Closing Date or
(b) any request, guideline or directive (whether or not having the force of law)
from any government or political subdivision or agency, authority, bureau,
central bank, commission, department or instrumentality thereof, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, made,
issued or occurring after the Closing Date; provided, however, for purposes of
this definition, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the Closing Date.

“Closing Date” means the Expected Closing Date, or in the event that execution
and delivery of the Indenture does not occur on the Expected Closing Date, such
other date as shall be specified as the “Closing Date” therein.

 

3



--------------------------------------------------------------------------------

“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.

“Committed Note Purchaser” has the meaning set forth in the Preamble.

“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) and to
participate in Swingline Loans and Letters of Credit pursuant to Sections 2.06
and 2.08, respectively, in an aggregate stated amount up to its Commitment
Amount.

“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I opposite such Committed Note Purchaser’s name as its
Commitment Amount or, in the case of a Committed Note Purchaser that becomes a
party to this Agreement pursuant to an Assignment and Assumption Agreement or
Investor Group Supplement, the amount set forth therein as such Committed Note
Purchaser’s Commitment Amount, in each case, as such amount may be (i) reduced
pursuant to Section 2.05 or (ii) increased or reduced by any Assignment and
Assumption Agreement or Investor Group Supplement entered into by such Committed
Note Purchaser in accordance with the terms of this Agreement.

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2018-1
Class A-1 Notes Maximum Principal Amount on such date.

“Commitment Term” means the period from and including the Closing Date to but
excluding the earlier of (a) the Commitment Termination Date and (b) the date on
which the Commitments are terminated or reduced to zero in accordance with this
Agreement.

“Commitment Termination Date” means the Series 2018-1 Class A-1 Notes Renewal
Date (as such date may be extended pursuant to Section 3.6(b) of the Series
2018-1 Supplement).

“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from
Moody’s and/or “F1” from Fitch, as applicable, that is administered by the
Funding Agent with respect to such Conduit Investor or any Affiliate of such
Funding Agent, in each case, designated by such Funding Agent to accept an
assignment from such Conduit Investor of the Investor Group Principal Amount or
a portion thereof with respect to such Conduit Investor pursuant to
Section 9.17(b).

“Conduit Investor” has the meaning set forth in the Preamble.

“Confidential Information” has the meaning set forth in Section 9.11.

“CP Advance” means an Advance that bears interest at the CP Rate during such
time as it bears interest at such rate, as provided in this Agreement.

“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Accrual Period, for any portion of the Advances funded or
maintained through the issuance of Commercial Paper by such Conduit Investor,
the greater of, (A) the per annum rate equivalent to the weighted average cost
(as determined by the related Funding Agent, and which shall include (without

 

4



--------------------------------------------------------------------------------

duplication) the fees and commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by such Conduit
Investor, other borrowings by such Conduit Investor and any other costs
associated with the issuance of Commercial Paper) of or related to the issuance
of Commercial Paper that are allocated, in whole or in part, by such Conduit
Investor or its related Funding Agent to fund or maintain such Advances for such
Interest Accrual Period (and which may also be allocated in part to the funding
of other assets of the Conduit Investor) and (B) zero; provided, however, that
if any component of any such rate is a discount rate, in calculating the “CP
Funding Rate” for such Advances for such Interest Accrual Period, the related
Funding Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

“CP Rate” means, on any day during any Interest Accrual Period, an interest rate
per annum equal to the sum of (i) the CP Funding Rate for such Interest Accrual
Period plus (ii) 2.00% ; provided that the CP Rate will in no event be higher
than the maximum rate permitted by applicable law.

“Defaulting Administrative Agent Event” has the meaning set forth in
Section 5.07(b).

“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within two
(2) Business Days of the day such payment is required to be made by such
Investor thereunder, (b) notified the Administrative Agent in writing that it
does not intend to make any payment required to be made by it under the terms of
this Agreement within two (2) Business Days of the day such payment is required
to be made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy or a Bail-In Action.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from Moody’s
and/or “F1” from Fitch, as applicable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislative Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance that bears interest at a rate of interest
determined by reference to the Eurodollar Rate during such time as it bears
interest at such rate, as provided in this Agreement.

“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.

 

5



--------------------------------------------------------------------------------

“Eurodollar Funding Rate” means, for any Eurodollar Interest Accrual Period, the
rate per annum determined by the Administrative Agent (or any of its Affiliates)
at approximately 11:00 a.m. (London time) on the date that is two (2) Eurodollar
Business Days prior to the beginning of such Eurodollar Interest Accrual Period
by reference to the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Eurodollar Interest
Accrual Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent (or any of its Affiliates) from
time to time in its reasonable discretion; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Funding Rate” shall be the rate (rounded upward, if
necessary, to the nearest one hundred-thousandth of a percentage point),
determined by the Administrative Agent (or any of its Affiliates) to be the
average of the offered rates for deposits in U.S. Dollars in the amount of
$1,000,000 for a period of time comparable to such Eurodollar Interest Accrual
Period which are offered by three leading banks in the London interbank market
at approximately 11:00 a.m. (London time) on the date that is two (2) Eurodollar
Business Days prior to the beginning of such Eurodollar Interest Accrual Period
as selected by the Administrative Agent (or any of its Affiliates) (unless the
Administrative Agent is unable to obtain such rates from such banks, in which
case it will be deemed that a Eurodollar Funding Rate cannot be ascertained for
purposes of Section 3.04). In respect of any Eurodollar Interest Accrual Period
that is less than one (1) month in duration and if no Eurodollar Funding Rate is
otherwise determinable with respect thereto in accordance with the preceding
sentence of this definition, the Eurodollar Funding Rate shall be determined
through the use of straight-line interpolation by reference to two rates
calculated in accordance with the preceding sentence, one of which shall be
determined as if the maturity of the U.S. Dollar deposits referred to therein
were the period of time for which rates are available next shorter than the
Eurodollar Interest Accrual Period and the other of which shall be determined as
if such maturity were the period of time for which rates are available next
longer than the Eurodollar Interest Accrual Period.

“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Accrual Period, an interest rate per annum (rounded upward to the nearest
1/100th of 1%) determined pursuant to the following formula:

 

LOGO [g5279560001.jpg]

The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Accrual Period will be determined by the Administrative Agent on the basis of
the Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days
before the first day of such Eurodollar Interest Accrual Period.

“Eurodollar Interest Accrual Period” means, with respect to any Eurodollar
Advance, the period commencing on and including the Eurodollar Business Day such
Advance first becomes a Eurodollar Advance in accordance with Section 3.01(b)
and ending on but excluding a date, as elected by the Master Issuer pursuant to
such Section 3.01(b), that is (i) one (1) month subsequent to such date,
(ii) three (3) months subsequent to such date or (iii) six (6) months subsequent
to such date, or such other time period subsequent to such date not to exceed
six months as agreed upon by the Master Issuer and the Administrative Agent;
provided, however, that no Eurodollar Interest Accrual Period may end subsequent
to the second Business Day before the Quarterly Calculation Date occurring
immediately prior to the then-current Series 2018-1 Class A-1 Notes Renewal Date
and upon the occurrence and during the continuation of any Rapid Amortization
Period or any Event of Default, any Eurodollar Interest Accrual Period with
respect to the Eurodollar Advances of all Investor Groups may be terminated at
the end of the then-current Eurodollar Interest Accrual Period (or, if the
Class A-1 Notes have been accelerated in accordance with Section 9.2 of the Base
Indenture, immediately), at the election of the Administrative Agent or Investor
Groups holding in the aggregate more than 50% of the Eurodollar Tranche, by
notice to the Master Issuer, the Manager, the Control Party and the Funding
Agents, and upon such election the Eurodollar Advances in respect of which
interest was calculated by reference to such terminated Eurodollar Interest
Accrual Period shall be converted to Base Rate Advances.

 

6



--------------------------------------------------------------------------------

“Eurodollar Rate” means, on any day during any Eurodollar Interest Accrual
Period, an interest rate per annum equal to the sum of (i) the greater of,
(A) the Eurodollar Funding Rate (Reserve Adjusted) for such Eurodollar Interest
Accrual Period, or (B) zero, plus (ii) 2.00 %; provided that the Eurodollar Rate
will in no event be higher than the maximum rate permitted by applicable law.

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Accrual
Period, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to liabilities
or assets constituting “Eurocurrency Liabilities,” as currently defined in
Regulation D of the F.R.S. Board, having a term approximately equal or
comparable to such Eurodollar Interest Accrual Period.

“Eurodollar Tranche” means any portion of the Series 2018-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.

“Event of Bankruptcy” will be deemed to have occurred with respect to a Person
if:

(a) a case or other proceeding is commenced, without the application or consent
of such Person, in any court, seeking the liquidation, reorganization, debt
arrangement, dissolution, winding up, or composition or readjustment of debts of
such Person, the appointment of a trustee, receiver, custodian, liquidator,
assignee, sequestrator or the like for such Person or all or any substantial
part of its assets, or any similar action with respect to such Person under any
law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding continues
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days; or an order for relief in respect of such Person is entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person commences a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or consents to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or for any substantial
part of its property, or makes any general assignment for the benefit of
creditors; or

(c) the Board of Directors or board of managers (or similar body) of such Person
votes to implement any of the actions set forth in clause (b) above.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to a
Affected Person, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes, (ii) in
the case of a Lender Party, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender Party with respect to an applicable
interest in a Series 2018-1 Class A-1 Note or Commitment pursuant to a law in
effect on the date on which (a) such Lender Party acquires such interest in the
Series 2018-1 Class A-1 Note or Commitment (other than pursuant to an assignment
request by the Master Issuer under Section 3.09) or (b) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.08, amounts with respect to such Taxes were payable either to such
Lender Party’s assignor immediately before such Lender Party became a party
hereto or to such Lender Party immediately before it changed its lending office,
(iii) Taxes attributable to such Affected Person’s failure to comply with
Section 3.08(d) and (iv) any withholding Taxes imposed under FATCA.

 

7



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of March 31, 2014, as amended on March 31, 2015, as further amended on
November 10, 2016 and as further amended on May 26, 2017, among Planet Fitness
Holdings, as borrower, JPMorgan Chase Bank, N.A., as administrative agent and
the lenders and other parties from time to time party thereto.

“Existing Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of March 31, 2014, by and among Planet Intermediate, Planet
Fitness Holdings, as the borrower, the subsidiaries of Planet Fitness Holdings
party thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent.

“Expected Closing Date” has the meaning set forth in the Preamble.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” has the meaning set forth in Section 6.01(h).

“Federal Funds Rate” means, for any specified period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the overnight federal funds rates as published in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or if, for any reason, such rate is not
available on any day, the rate determined, in the reasonable opinion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. (Eastern time).

“Foreign Affected Person” has the meaning set forth in Section 3.08(a).

“F.R.S. Board” means the Board of Governors of the Federal Reserve System.

“Funding Agent” has the meaning set forth in the Preamble.

“Funding Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Guarantor” has the meaning set forth in the Preamble.

“Holdco” has the meaning set forth in the definition of Parent Companies.

“Increase” has the meaning set forth in Section 2.1(a) of the Series 2018-1
Supplement.

“Increased Capital Costs” has the meaning set forth in Section 3.07.

“Increased Costs” has the meaning set forth in Section 3.05.

“Increased Tax Costs” has the meaning set forth in Section 3.08(b).

“Indemnified Liabilities” has the meaning set forth in Section 9.05(b).

“Indemnified Parties” has the meaning set forth in Section 9.05(b).

 

8



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Issuer under any this Agreement, the Indenture, and the other Related Documents
and (b) to the extent not otherwise described in clause (a), Other Taxes.

“Indenture” has the meaning set forth in the Preamble.

“Interest Reserve Letter of Credit” means any letter of credit issued hereunder
for the benefit of the Trustee and the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable.

“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.

“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I (or, if applicable, set forth for such
Conduit Investor in the Assignment and Assumption Agreement or Investor Group
Supplement pursuant to which such Conduit Investor or Committed Note Purchaser
becomes a party thereto), any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2018-1 Class A-1
Noteholder for such Investor Group) and (ii) for each other Committed Note
Purchaser that is not related to a Conduit Investor, collectively, such
Committed Note Purchaser, any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2018-1 Class A-1
Noteholder for such Investor Group).

“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.

“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Closing Date, an amount equal to (i) such
Investor Group’s Commitment Percentage of the Series 2018-1 Class A-1 Initial
Advance Principal Amount, plus (ii) such Investor Group’s Commitment Percentage
of the Series 2018-1 Class A-1 Outstanding Subfacility Amount outstanding on the
Closing Date, and (b) when used with respect to any other date, an amount equal
to (i) the Investor Group Principal Amount with respect to such Investor Group
on the immediately preceding Business Day (excluding any Series 2018-1 Class A-1
Outstanding Subfacility Amount included therein), plus (ii) the Investor Group
Increase Amount with respect to such Investor Group on such date, minus
(iii) the amount of principal payments made to such Investor Group on the Series
2018-1 Class A-1 Advance Notes on such date, plus (iv) such Investor Group’s
Commitment Percentage of the Series 2018-1 Class A-1 Outstanding Subfacility
Amount outstanding on such date.

“Investor Group Supplement” has the meaning set forth in Section 9.17(c).

“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07, in an aggregate Undrawn L/C Face Amount,
together with any Unreimbursed L/C Drawings, at any one time outstanding not to
exceed $75,000,000, as such amount may be reduced or increased pursuant to
Section 2.07(g) or reduced pursuant to Section 2.05(b).

“L/C Issuing Bank” has the meaning set forth in Section 2.07(g).

“L/C Issuing Bank Rating Test” has the meaning set forth in Section 2.07(g).

“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.

“L/C Other Reimbursement Costs” has the meaning set forth in Section 2.08(a).

 

9



--------------------------------------------------------------------------------

“L/C Provider” means ING Capital LLC, in its capacity as provider of any Letter
of Credit under this Agreement, and its permitted successors and assigns in such
capacity.

“L/C Quarterly Fees” has the meaning set forth in Section 2.07(d).

“L/C Reimbursement Amount” has the meaning set forth in Section 2.08(a).

“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.

“Letter of Credit” has the meaning set forth in Section 2.07(a).

“Manager” has the meaning set forth in the Preamble.

“Margin Stock” means “margin stock” as defined in Regulation U of the
F.R.S. Board, as amended from time to time.

“Master Issuer” has the meaning set forth in the Preamble.

“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Closing Date, the amount set forth on Schedule I to this
Agreement as such Investor Group’s Maximum Investor Group Principal Amount or,
in the case of any other Investor Group, the amount set forth as such Investor
Group’s Maximum Investor Group Principal Amount in the Assignment and Assumption
Agreement or Investor Group Supplement by which the members of such Investor
Group become parties to this Agreement, in each case, as such amount may be
(i) reduced pursuant to Section 2.05 of this Agreement or (ii) increased or
reduced by any Assignment and Assumption Agreement or Investor Group Supplement
entered into by the members of such Investor Group in accordance with the terms
of this Agreement.

“Money Laundering Laws” has the meaning set forth in Section 6.01(i).

“Non-Excluded Taxes” has the meaning set forth in Section 3.08(a).

“Non-Funding Committed Note Purchaser” has the meaning set forth in
Section 2.02(a).

“OFAC” has the meaning set forth in Section 6.01(j).

“Official Body” has the meaning set forth in the definition of “Change in Law.”

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Related Document, or sold or assigned an interest in any Advance or
Related Document).

“Other Post-Closing Expenses” has the meaning set forth in Section 9.05(a).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Related Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.09).

“Out-of-Pocket Expenses” has the meaning set forth in Section 9.05(a).

 

10



--------------------------------------------------------------------------------

“Parent Companies” means, collectively, Planet Fitness, Inc., a Delaware
corporation (“Holdco”), Pla-Fit Holdings, LLC, a Delaware limited liability
company (“Pla-Fit Holdings”), Planet Intermediate, LLC, a Delaware limited
liability company (“Planet Intermediate”) and the Manager.

“Participant Register” has the meaning set forth in Section 9.03(b).

“Pla-Fit Holdings” has the meaning set forth in the definition of Parent
Companies.

“Planet Intermediate” has the meaning set forth in the definition of Parent
Companies.

“Pre-Closing Costs” has the meaning set forth in Section 9.05(a).

“Prime Rate” means, on any day, the annual rate of interest for such day
published by The Wall Street Journal as the “U.S. Prime Rate” and, if not
published by The Wall Street Journal, then the rate reasonably established by
Administrative Agent as its prime rate, as notified in writing by the
Administrative Agent to the Master Issuer. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent or any Lender Party may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2018-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2018-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).

“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2018-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.

“reference amount” has the meaning set forth in Section 2.03(b).

“Registrar” has the meaning set forth in Section 9.17(g).

“Reimbursement Obligation” means the obligation of the Master Issuer to
reimburse the L/C Provider pursuant to Section 2.08 for amounts drawn under
Letters of Credit.

“Required Expiration Date” has the meaning set forth in Section 2.07(a).

“Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

11



--------------------------------------------------------------------------------

“Sale Notice” has the meaning set forth in Section 9.18(b).

“Sanctioned Person” has the meaning set forth in Section 8.01(i).

“Sanctions” has the meaning set forth in Section 6.01(j).

“Series 2018-1 Class A-1 Advance” has the meaning set forth in the Preamble.

“Series 2018-1 Class A-1 Advance Request” has the meaning set forth in
Section 7.03(d).

“Series 2018-1 Class A-1 Allocated Payment Reduction Amount” has the meaning set
forth in Section 2.05(b)(iv).

“Series 2018-1 Class A-1 Notes Other Amounts” means, as of any date of
determination, the aggregate unpaid Breakage Amount, Indemnified Liabilities,
Agent Indemnified Liabilities, Increased Capital Costs, Increased Costs,
Increased Tax Costs, Pre-Closing Costs, Other Post-Closing Expenses and
Out-of-Pocket Expenses then due and payable. For purposes of the Base Indenture,
the “Series 2018-1 Class A-1 Notes Other Amounts” shall be deemed to be “Class
A-1 Notes Other Amounts.”

“Series 2018-1 Class A-1 Breakage Amount” has the meaning set forth in
Section 3.06(c).

“Series 2018-1 Class A-1 Investor Group Supplement” has the meaning set forth in
Section 9.17(c).

“Series 2018-1 Class A-1 Notes Register” has the meaning set forth in
Section 2.01(b).

“Series 2018-1 Class A-1 Swingline Loan” has the meaning set forth in
Section 2.06(a).

“Series 2018-1 Supplement” has the meaning set forth in the Preamble.

“Solvent” means, with respect to any Person as of any date of determination,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of such Person are not less than the total amount required
to pay the liabilities of such Person on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (iii) assuming the completion of
the transactions contemplated by the Related Documents, the Person is not
incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (iv) the Person is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged, and (v) the Person is not otherwise insolvent under the standards set
forth in any U.S. or non-U.S. federal, state or local statute, law or ordinance,
or any judgment, decree, rule, regulation, order or injunction. In computing the
amount of any contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Rating Agencies” means any of S&P, Moody’s, Fitch, or KBRA, as
applicable.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000, as such amount may be reduced or
increased pursuant to Section 2.06(i) or reduced pursuant to Section 2.05(b).

 

12



--------------------------------------------------------------------------------

“Swingline Lender” means ING Capital LLC, in its capacity as maker of Swingline
Loans, and its permitted successors and assigns in such capacity.

“Swingline Loan” has the meaning set forth in Section 2.06(a).

“Swingline Loan Request” has the meaning set forth in Section 2.06(b).

“Swingline Participation Amount” has the meaning set forth in Section 2.06(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Undisclosed Administration” means in relation to an Investor or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

“Undrawn Commitment Fees” has the meaning set forth in Section 3.02(b).

“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.

“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to
Section 2.08.

“USA PATRIOT Act” has the meaning given to such term in Section 9.22.

“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE II

PURCHASE AND SALE OF SERIES 2018-1 CLASS A-1 NOTES

Section 2.01 The Initial Advance Notes.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall request the Trustee
to authenticate the Series 2018-1 Class A-1 Advance Notes, which the Master
Issuer shall deliver to each Funding Agent on behalf of the Investors in the
related Investor Group on the Closing Date. Such Series 2018-1 Class A-1 Advance
Note for each Investor Group shall be dated the Closing Date, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name or nominee as such Funding Agent
may request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group, shall have an initial
outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2018-1 Class A-1 Initial Advance Principal Amount, and
shall be duly authenticated in accordance with the provisions of the Indenture.

(b) Each Series 2018-1 Class A-1 Noteholder shall, acting solely for this
purpose as an agent of the Master Issuer, maintain a register on which it enters
the name and address of each related Lender Party (and, if applicable, Program
Support Provider) and the applicable portions of the Series 2018-1 Class A-1
Outstanding Principal Amount (and stated interest) of each Lender Party (and, if

 

13



--------------------------------------------------------------------------------

applicable, Program Support Provider) that has an interest in such Series 2018-1
Class A-1 Noteholder’s Series 2018-1 Class A-1 Notes (the “Series 2018-1
Class A-1 Notes Register”), provided that no Series 2018-1 Class A-1 Noteholder
shall have any obligation to disclose all or any portion of the Series 2018-1
Class A-1 Notes Register to any Person except to the extent such that such
disclosure is necessary to establish that such Series 2018-1 Class A-1 Notes are
in registered form under Section 5f.103-1(c) of the U.S. Treasury regulations.
The entries made in the records maintained pursuant to this Section 2.01 shall
be prima facie evidence absent manifest error of the existence and amounts of
the obligations recorded therein.

Section 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser(s) with respect to such Investor Group shall, upon the
Master Issuer’s request delivered in accordance with the provisions of
Section 2.03 and the satisfaction of all conditions precedent thereto (or under
the circumstances set forth in Sections 2.05, 2.06 or 2.08), make Advances from
time to time during the Commitment Term; provided that such Advances shall be
made ratably by each Investor Group based on their respective Commitment
Percentages and the portion of any such Advance made by any Committed Note
Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, outstanding
Advances are not held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages at
the time a request for Advances is made, (x) such Non-Funding Committed Note
Purchaser shall make all of such Advances until outstanding Advances are held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages and (y) further Advances
shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that the failure of a Non-Funding Committed Note Purchaser to
make Advances pursuant to the immediately preceding proviso shall not, subject
to the immediately following proviso, relieve any other Committed Note Purchaser
of its obligation hereunder, if any, to make Advances in accordance with
Section 2.03(b)(i); provided, further, that, subject, in the case of clause
(i) below, to Section 2.03(b)(ii), no Advance shall be required or permitted to
be made by any Investor on any date to the extent that, after giving effect to
such Advance, (i) the related Investor Group Principal Amount would exceed the
related Maximum Investor Group Principal Amount or (ii) the Series 2018-1
Class A-1 Outstanding Principal Amount would exceed the Series 2018-1 Class A-1
Notes Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer)
thereof.

 

14



--------------------------------------------------------------------------------

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Closing Date, if any, will be
evidenced by the Series 2018-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2018-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2018-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2018-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

(d) Section 2.2(b) of the Series 2018-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2018-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof or (ii) in such
other amount necessary to reduce the Series 2018-1 Class A-1 Outstanding
Principal Amount to zero.

(e) Subject to the terms of this Agreement and the Series 2018-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2018-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

Section 2.03 Borrowing Procedures.

(a) Whenever the Master Issuer wishes to make a Borrowing, the Master Issuer
shall (or shall cause the Manager on its behalf to) notify the Administrative
Agent (who shall promptly, and in any event by 4:00 p.m. (Eastern time) on the
same Business Day as its receipt of the same, notify each Funding Agent of its
pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (Eastern time) one (1) Business Day (or, in the case of any Eurodollar
Advances for purposes of Section 3.01(b), three (3) Eurodollar Business Days)
prior to the date of Borrowing (unless a shorter period is agreed upon by the
Administrative Agent and the L/C Provider, the L/C Issuing Bank, the Swingline
Lender or the Funding Agents, as applicable), which date of Borrowing shall be a
Business Day during the Commitment Term. Each such notice shall be irrevocable
and shall in each case refer to this Agreement and specify (i) the Borrowing
date, (ii) the aggregate amount of the requested Borrowing to be made on such
date, (iii) the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings (if applicable) to be repaid with the proceeds of such Borrowing on the
Borrowing date, which amount shall constitute all outstanding Swingline Loans
and Unreimbursed L/C Drawings outstanding on the date of such notice that are
not prepaid with other funds of the Master Issuer available for such purpose,
and (iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer). Requests for any Borrowing may not be made in
an aggregate principal amount of less than $100,000 or in an aggregate principal
amount that is not an integral multiple of $100,000 in excess thereof (except as
otherwise provided herein with respect to Borrowings for the purpose of repaying
then-outstanding Swingline Loans or Unreimbursed L/C Drawings). The Master
Issuer agrees that Borrowings shall be made automatically (to the extent not
deemed made pursuant to Sections 2.05(b)(i), 2.05(b)(ii) or 2.08), without the
requirement of providing an Advance Request, but subject to the requirements set
forth in Section 7.03, upon notice of any drawing under a Letter of Credit and
one time per month, the timing of which shall be determined by the
Administrative Agent in its discretion, if any Swingline Loans are outstanding,
in each case, in an amount at least sufficient to repay in full all Unreimbursed
L/C Drawings or Swingline Loans, as the case may be, outstanding on the date of
the applicable automatic Borrowing. Subject to the provisos to Section 2.02(a),
each Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (Eastern time) on the date of Borrowing) notify

 

15



--------------------------------------------------------------------------------

the Administrative Agent, the Master Issuer and the related Committed Note
Purchaser(s) whether such Conduit Investor has determined to make all or any
portion of the Advances in such Borrowing that are to be made by its Investor
Group. On the date of each Borrowing and subject to the other conditions set
forth herein and in the Series 2018-1 Supplement (and, if requested by the
Administrative Agent, confirmation from the Swingline Lender and the L/C
Provider, as applicable, as to (x) the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings to be repaid with the proceeds of such Borrowing on
the Borrowing date, (y) the Undrawn L/C Face Amount of all Letters of Credit
then outstanding and (z) the principal amount of any other Swingline Loans or
Unreimbursed L/C Drawings then outstanding), the applicable Investors in each
Investor Group shall make available to the Administrative Agent the amount of
the Advances in such Borrowing that are to be made by such Investor Group by
wire transfer in U.S. Dollars of such amount in same day funds no later than
10:00 a.m. (Eastern time) on the date of such Borrowing, and upon receipt
thereof the Administrative Agent shall make such proceeds available by 3:00 p.m.
(Eastern time), first, to the Swingline Lender and the L/C Provider for
application to repayment of the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings as set forth in the applicable Advance Request, if
applicable, ratably in proportion to such respective amounts, and, second, to
the Master Issuer (or the Manager, if directed by the Master Issuer), as
instructed in the applicable Advance Request. The Master Issuer may make no more
than one (1) Borrowing in each calendar week, unless otherwise permitted by the
Administration Agent in its discretion on a case by case basis.

(b) (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (Eastern time) on the
date of such Borrowing, the Administrative Agent shall notify each of the other
Committed Note Purchasers not later than 1:00 p.m. (Eastern time) on such date,
and each of the other Committed Note Purchasers shall make available to the
Administrative Agent a supplemental Advance in a principal amount (such amount,
the “reference amount”) equal to the lesser of (a) the aggregate principal
Advance that was unfunded multiplied by a fraction, the numerator of which is
the Commitment Amount of such Committed Note Purchaser and the denominator of
which is the aggregate Commitment Amounts of all Committed Note Purchasers (less
the aggregate Commitment Amount of the Committed Note Purchasers failing to make
Advances on such date) and (b) the excess of (i) such Committed Note Purchaser’s
Commitment Amount over (ii) the product of such Committed Note Purchaser’s
related Investor Group Principal Amount multiplied by such Committed Note
Purchaser’s Committed Note Purchaser Percentage (after giving effect to all
prior Advances on such date of Borrowing) (provided that a Committed Note
Purchaser may (but shall not be obligated to), on terms and conditions to be
agreed upon by such Committed Note Purchaser and the Master Issuer, make
available to the Administrative Agent a supplemental Advance in a principal
amount in excess of the reference amount; provided, however, that no such
supplemental Advance shall be permitted to be made to the extent that, after
giving effect to such Advance, the Series 2018-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount).
Such supplemental Advances shall be made by wire transfer in U.S. Dollars in
same day funds no later than 3:00 p.m. (Eastern time) one (1) Business Day
following the date of such Borrowing, and upon receipt thereof the
Administrative Agent shall immediately make such proceeds available, first, to
the Swingline Lender and the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer, or the Manager, if
directed by the Master Issuer, as instructed in the applicable Advance Request.
If any Committed Note Purchaser which shall have so failed to fund its Advance
shall subsequently pay such amount, the Administrative Agent shall apply such
amount pro rata to repay any supplemental Advances made by the other Committed
Note Purchasers pursuant to this Section 2.03(b).

 

16



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Master Issuer jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Master
Issuer, in accordance with the Priority of Payments), together with interest
thereon, for each day from the date such amount is made available to the Master
Issuer until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Master Issuer, the interest rate applicable at the time
to the Advances comprising such Borrowing and (ii) in the case of such Investor,
the Federal Funds Rate and without deduction by such Investor for any
withholding Taxes. If such Investor shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Investor’s
Advance as part of such Borrowing for purposes of this Agreement.

Section 2.04 The Series 2018-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2018-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2018-1 Class A-1 Advance Note, Series 2018-1 Class A-1 Swingline
Note or Series 2018-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Master Issuer hereby authorizes each duly authorized officer,
employee and agent of such Series 2018-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded. Subject to Section 9.17(g), in the
event of a discrepancy between the books and records of such Series 2018-1
Class A-1 Noteholder and the Note Register, (x) such discrepancy shall be
resolved by such Series 2018-1 Class A-1 Noteholder, the Control Party and the
Trustee, in consultation with the Master Issuer (provided that such consultation
with the Master Issuer will not in any way limit or delay such Series 2018-1
Class A-1 Noteholder’s, the Control Party’s and the Trustee’s ability to resolve
such discrepancy), and such resolution shall control in the absence of manifest
error and the Note Register shall be corrected as appropriate and (y) until any
such discrepancy is resolved pursuant to clause (x), the Note Register shall
control; provided, further, that the failure of any such notation to be made, or
any finding that a notation is incorrect, in any such records shall not limit or
otherwise affect the obligations of the Master Issuer under this Agreement or
the Indenture.

Section 2.05 Reduction in Commitments.

(a) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2018-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Commitment Amount and Maximum Investor Group

 

17



--------------------------------------------------------------------------------

Principal Amount on a pro rata basis; provided that (i) any such reduction will
be limited to the undrawn portion of the Commitments, although any such
reduction may be combined with a Voluntary Decrease effected pursuant to and in
accordance with Section 2.2(b) of the Series 2018-1 Supplement, (ii) any such
reduction must be in a minimum amount of $1,000,000, (iii) after giving effect
to such reduction, the Series 2018-1 Class A-1 Notes Maximum Principal Amount
equals or exceeds $5,000,000, unless reduced to zero, and (iv) no such reduction
shall be permitted if, after giving effect thereto, (x) the aggregate Commitment
Amounts would be less than the Series 2018-1 Class A-1 Outstanding Principal
Amount (excluding any Undrawn L/C Face Amounts with respect to which cash
collateral is held by the L/C Provider pursuant to Section 4.03(b)) or (y) the
aggregate Commitment Amounts would be less than the sum of the Swingline
Commitment and the L/C Commitment. Any reduction made pursuant to this
Section 2.05(a) shall be made ratably among the Investor Groups on the basis of
their respective Maximum Investor Group Principal Amounts.

(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically reduced on the dates and in the amounts set forth below
with respect to the applicable event and the other consequences set forth below
with respect to the applicable event shall ensue (and the Master Issuer shall
give the Trustee, the Control Party, each Funding Agent and the Administrative
Agent prompt written notice thereof):

(i) (A) if the Outstanding Principal Amount of the Series 2018-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Series 2018-1 Class A-1 Notes Renewal
Date, on such Series 2018-1 Class A-1 Notes Renewal Date, (x) the principal
amount of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings
shall be repaid in full with proceeds of Advances made on such date (and the
Master Issuer shall be deemed to have delivered such Advance Requests under
Section 2.03 as may be necessary to cause such Advances to be made), and (y) the
Swingline Commitment and the L/C Commitment shall both be automatically and
permanently reduced to zero; and (B) upon a Series 2018-1 Class A-1 Notes
Amortization Event, (x) the Commitments with respect to all undrawn Commitment
Amounts shall automatically and permanently terminate and the corresponding
portions of the Series 2018-1 Class A-1 Notes Maximum Principal Amount and the
Maximum Investor Group Principal Amounts shall be automatically and permanently
reduced by a corresponding amount (with respect to the Maximum Investor Group
Principal Amounts, on a pro rata basis) and (y) each payment of principal on the
Series 2018-1 Class A-1 Outstanding Principal Amount occurring following such
Series 2018-1 Class A-1 Notes Amortization Event shall result automatically and
permanently in a dollar-for-dollar reduction of the Series 2018-1 Class A-1
Notes Maximum Principal Amount and a corresponding reduction in each Maximum
Investor Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2018-1 Class A-1
Notes Renewal Date, then (A) on the date such Rapid Amortization Event occurs,
the Commitments with respect to all undrawn Commitment Amounts shall
automatically terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below, and
the corresponding portions of the Series 2018-1 Class A-1 Notes Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis); (B) no later than the
second Business Day after the occurrence of such Rapid Amortization Event, the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings (to the extent not repaid pursuant to Section 2.08(a) or
Section 4.03(b)) shall be repaid in full with proceeds of Advances (and the
Master Issuer shall be deemed to have delivered such Advance Requests under
Section 2.03 as may be necessary to cause such Advances to be made) and the
Swingline Commitment

 

18



--------------------------------------------------------------------------------

and the L/C Commitment shall be automatically reduced to zero and by such amount
of Unreimbursed L/C Drawings, respectively; and (C) each payment of principal
(which, for the avoidance of doubt, shall include cash collateralization of
Undrawn L/C Face Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and
9.18(c)(ii)) on the Series 2018-1 Class A-1 Outstanding Principal Amount
occurring on or after the date of such Rapid Amortization Event (excluding the
repayment of any outstanding Swingline Loans and Unreimbursed L/C Drawings with
proceeds of Advances pursuant to clause (B) above) shall result automatically in
a dollar-for-dollar reduction of the Series 2018-1 Class A-1 Notes Maximum
Principal Amount and a corresponding reduction in each Maximum Investor Group
Principal Amount on a pro rata basis; provided that if such Rapid Amortization
Event shall cease to be in effect pursuant to Section 9.1(e) of the Base
Indenture, then the Commitments, Swingline Commitment, L/C Commitment, Series
2018-1 Class A-1 Notes Maximum Principal Amount and the Maximum Investor Group
Principal Amounts shall be restored to the amounts in effect immediately prior
to the occurrence of such Rapid Amortization Event;

(iii) [Reserved];

(iv) if payments in connection with Indemnification, Asset Disposition and
Insurance/Condemnation Payment Amounts are allocated to and deposited in the
Series 2018-1 Class A-1 Distribution Account in accordance with Section 3.6(j)
of the Series 2018-1 Supplement at a time when either (i) no Senior Notes other
than Series 2018-1 Class A-1 Notes are Outstanding or (ii) if a Series 2018-1
Class A-1 Notes Amortization Period is continuing, then (x) the aggregate
Commitment Amount shall be automatically and permanently reduced on the date of
such deposit by an amount (the “Series 2018-1 Class A-1 Allocated Payment
Reduction Amount”) equal to the amount of such deposit, and each Committed Note
Purchaser’s Commitment Amount shall be reduced on a pro rata basis of such
Series 2018-1 Class A-1 Allocated Payment Reduction Amount based on each
Committed Note Purchaser’s Commitment Amount, (y) the corresponding portions of
the Series 2018-1 Class A-1 Notes Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
on a pro rata basis based on each Investor Group’s Maximum Investor Group
Principal Amount by a corresponding amount on such date (and, if after giving
effect to such reduction the aggregate Commitment Amounts would be less than the
sum of the Swingline Commitment and the L/C Commitment, then the aggregate
amount of the Swingline Commitment and the L/C Commitment shall be reduced by
the amount of such difference, with such reduction to be allocated between them
in accordance with the written instructions of the Master Issuer delivered prior
to such date; provided that after giving effect thereto the aggregate amount of
the Swingline Loans and the L/C Obligations do not exceed the Swingline
Commitment and the L/C Commitment, respectively, as so reduced; provided,
further, that in the absence of such instructions, such reduction shall be
allocated first to the Swingline Commitment and then to the L/C Commitment) and
(z) the Series 2018-1 Class A-1 Outstanding Principal Amount shall be repaid or
prepaid (which, for the avoidance of doubt, shall include cash collateralization
of Undrawn L/C Face Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and
9.18(c)(ii)) in an aggregate amount equal to such Series 2018-1 Class A-1
Allocated Payment Reduction Amount on the date and in the order required by
Section 3.6(j) of the Series 2018-1 Supplement; and

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2018-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2018-1 Class A-1 Notes Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment

 

19



--------------------------------------------------------------------------------

and the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Master Issuer shall
(in accordance with the Series 2018-1 Supplement) cause the Series 2018-1
Class A-1 Outstanding Principal Amount to be paid in full (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)),
together with accrued interest, Series 2018-1 Class A-1 Quarterly Commitment
Fees, Series 2018-1 Class A-1 Notes Other Amounts and all other amounts then due
and payable to the Lender Parties, the Administrative Agent and the Funding
Agents under this Agreement and the other Related Documents and any unreimbursed
Advances and Manager Advances (in each case, with interest thereon at the
Advance Interest Rate) subject to and in accordance with the Priority of
Payments.

Section 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2018-1 Class A-1 Swingline Note, which the Master Issuer
shall deliver to the Swingline Lender on the Closing Date. Such Series 2018-1
Class A-1 Swingline Note shall be dated the Closing Date, shall be registered in
the name of the Swingline Lender or its nominee, or in such other name as the
Swingline Lender may request, shall have a maximum principal amount equal to the
Swingline Commitment, shall have an initial outstanding principal amount equal
to the Series 2018-1 Class A-1 Initial Swingline Principal Amount, and shall be
duly authenticated in accordance with the provisions of the Indenture. Subject
to the terms and conditions hereof, the Swingline Lender, in reliance on the
agreements of the Committed Note Purchasers set forth in this Section 2.06,
agrees to make swingline loans (each, a “Swingline Loan” or a “Series 2018-1
Class A-1 Swingline Loan” and, collectively, the “Swingline Loans” or the
“Series 2018-1 Class A-1 Swingline Loans”) to the Master Issuer from time to
time during the period commencing on the Closing Date and ending on the date
that is two (2) Business Days prior to the Commitment Termination Date; provided
that the Swingline Lender shall have no obligation or right to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate principal
amount of Swingline Loans outstanding would exceed the Swingline Commitment then
in effect (notwithstanding that the Swingline Loans outstanding at any time,
when aggregated with the Swingline Lender’s other outstanding Advances
hereunder, may exceed the Swingline Commitment then in effect) or (ii) the
Series 2018-1 Class A-1 Outstanding Principal Amount would exceed the Series
2018-1 Class A-1 Notes Maximum Principal Amount. Each such borrowing of a
Swingline Loan will constitute a Subfacility Increase in the outstanding
principal amount evidenced by the Series 2018-1 Class A-1 Swingline Note in an
amount corresponding to such borrowing. Subject to the terms of this Agreement
and the Series 2018-1 Supplement, the outstanding principal amount evidenced by
the Series 2018-1 Class A-1 Swingline Note may be increased by borrowings of
Swingline Loans or decreased by payments of principal thereon from time to time.

(b) Whenever the Master Issuer desires that the Swingline Lender make Swingline
Loans, the Master Issuer shall (or shall cause the Manager on its behalf to)
give the Swingline Lender and the Administrative Agent irrevocable notice in
writing not later than 11:00 a.m. (Eastern time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Master Issuer). Such notice
shall be in the form of a Swingline Advance Request in the form attached hereto
as Exhibit A-2 (a “Swingline Loan Request”), a copy of which shall also be
provided by the Master Issuer (or the Manager on its behalf) to the Control
Party and the Trustee by 2:00 p.m. (Eastern time) on the date of delivery
thereof to the Swingline Lender and the Administrative Agent. Each borrowing
under the Swingline Commitment shall be in a minimum amount equal to $100,000.
Promptly upon receipt of any Swingline Loan Request

 

20



--------------------------------------------------------------------------------

(but in no event later than 2:00 p.m. (Eastern time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2018-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the Series
2018-1 Class A-1 Outstanding Principal Amount would exceed the Series 2018-1
Class A-1 Notes Maximum Principal Amount. If the Administrative Agent confirms
that the Series 2018-1 Class A-1 Outstanding Principal Amount would not exceed
the Series 2018-1 Class A-1 Notes Maximum Principal Amount after giving effect
to the requested Swingline Loan, then not later than 3:00 p.m. (Eastern time) on
the borrowing date specified in the Swingline Loan Request, subject to the other
conditions set forth herein and in the Series 2018-1 Supplement, the Swingline
Lender shall make available to the Master Issuer in accordance with the payment
instructions set forth in such notice an amount in immediately available funds
equal to the amount of the requested Swingline Loan.

(c) The Master Issuer hereby agrees that each Swingline Loan made by the
Swingline Lender to the Master Issuer pursuant to Section 2.06(a) shall
constitute the promise and obligation of the Master Issuer to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2018-1 Class A-1 Outstanding
Principal Amount.

(d) In accordance with Section 2.03(a), the Master Issuer agrees to cause
requests for Borrowings to be made at least one time per month if any Swingline
Loans are outstanding in amounts at least sufficient to repay in full all
Swingline Loans outstanding on the date of the applicable request. In accordance
with Section 3.01(c), outstanding Swingline Loans shall bear interest at the
Base Rate.

(e) [Reserved].

(f) If, prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to the Master Issuer or any Guarantor or if, for any other reason,
as determined by the Swingline Lender in its sole and absolute discretion,
Advances may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d), purchase for cash an undivided
participating interest in the then-outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) its Committed Note Purchaser Percentage, multiplied by (ii) the related
Investor Group’s Commitment Percentage, multiplied by (iii) the aggregate
principal amount of Swingline Loans then outstanding that was to have been
repaid with such Advances.

(g) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

21



--------------------------------------------------------------------------------

(h) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Master Issuer may have against the Swingline
Lender, the Master Issuer or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VII other
than at the time the related Swingline Loan was made; (iii) any adverse change
in the condition (financial or otherwise) of the Master Issuer; (iv) any breach
of this Agreement or any other Indenture Document by the Master Issuer or any
other Person or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(i) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline Commitment; provided that any such reduction will be limited to
the undrawn portion of the Swingline Commitment. If requested by the Master
Issuer in writing and with the prior written consent of the Administrative
Agent, the Swingline Lender may (but shall not be obligated to) increase the
amount of the Swingline Commitment; provided that, after giving effect thereto,
the aggregate amount of the Swingline Commitment and the L/C Commitment does not
exceed the aggregate amount of the Commitments.

(j) The Master Issuer may, upon notice to the Swingline Lender (who shall
promptly notify the Administrative Agent and the Trustee thereof in writing), at
any time and from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that (x) such notice must be
received by the Swingline Lender not later than 11:00 a.m. (Eastern time) on the
date of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding and (z) if the source
of funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Advances or Manager Advances (or interest thereon) at such time. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given, the Master Issuer shall make such prepayment directly to the Swingline
Lender and the payment amount specified in such notice shall be due and payable
on the date specified therein.

Section 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Master Issuer or its designee on any Business Day during the
period commencing on the Closing Date and ending on the date that is ten
(10) Business Days prior to the Commitment Termination Date to be issued in
accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the Series 2018-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2018-1 Class A-1 Notes Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Master Issuer and the L/C Provider
and (z) expire no later than the earlier of (A) the first anniversary of its
date of issuance and (B) the date that is ten (10) Business Days prior to the
Commitment Termination Date (the “Required Expiration Date”); provided that any
Letter of Credit may provide for the automatic renewal thereof for additional
periods, each individually not to exceed one year (which shall in no event
extend beyond the Required Expiration Date) unless the L/C Provider notifies the
beneficiary of such

 

22



--------------------------------------------------------------------------------

Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided, further, that any Letter of Credit may have an expiration
date that is later than the Required Expiration Date so long as (x) the Undrawn
L/C Face Amount with respect to such Letter of Credit has been fully cash
collateralized by the Master Issuer in accordance with Section 4.02(b) or 4.03
as of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date and (y) such arrangement is satisfactory to the L/C Provider in its sole
and absolute discretion.

Additionally, each Interest Reserve Letter of Credit shall (1) name each of
(A) the Trustee, for the benefit of the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable, and (B) the Control Party, as the
beneficiary thereof; (2) allow the Trustee or the Control Party to submit a
notice of drawing in respect of such Interest Reserve Letter of Credit whenever
amounts would otherwise be required to be withdrawn from the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, pursuant to the Indenture and (3) indicate by its terms
that the proceeds in respect of drawings under such Interest Reserve Letter of
Credit shall be paid directly into the Senior Notes Interest Reserve Account or
the Senior Subordinated Notes Interest Reserve Account, as applicable.

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2018-1 Class A-1 L/C Note, which the Master Issuer shall
deliver to the L/C Provider on the Closing Date. Such Series 2018-1 Class A-1
L/C Note shall be dated the Closing Date, shall be registered in the name of the
L/C Provider or in such other name or nominee as the L/C Provider may request,
shall have a maximum principal amount equal to the L/C Commitment, shall have an
initial outstanding principal amount equal to the Series 2018-1 Class A-1
Initial Aggregate Undrawn L/C Face Amount, and shall be duly authenticated in
accordance with the provisions of the Indenture. Each issuance of a Letter of
Credit after the Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2018-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2018-1
Class A-1 L/C Note and shall be deemed to be Series 2018-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2018-1 Supplement, the outstanding principal amount evidenced by the
Series 2018-1 Class A-1 L/C Note shall be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent reduction in any
Undrawn L/C Face Amounts from time to time. The L/C Provider and the Master
Issuer agree to promptly notify the Administrative Agent and the Trustee of any
such decreases for which notice to the Administrative Agent is not otherwise
provided hereunder.

(c) The Master Issuer may (or shall cause the Manager on its behalf to) from
time to time request that the L/C Provider provide a new Letter of Credit by
delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C

 

23



--------------------------------------------------------------------------------

Issuing Bank as notified to the Master Issuer by the L/C Provider), completed to
the satisfaction of the L/C Provider, and such other certificates, documents and
other papers and information as the L/C Provider may reasonably request on
behalf of the L/C Issuing Bank. Upon receipt of any completed Application, the
L/C Provider will notify the Administrative Agent and the Trustee in writing of
the amount, the beneficiary and the requested expiration of the requested Letter
of Credit (which shall comply with Sections 2.07(a) and (i)) and, subject to the
other conditions set forth herein and in the Series 2018-1 Supplement and upon
receipt of written confirmation from the Administrative Agent (based, with
respect to any portion of the Series 2018-1 Class A-1 Outstanding Subfacility
Amount held by any Person other than the Administrative Agent, solely on written
notices received by the Administrative Agent under this Agreement) that after
giving effect to the requested issuance, the Series 2018-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2018-1 Class A-1 Notes Maximum
Principal Amount (provided that the L/C Provider shall be entitled to rely upon
any written statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons of the
Administrative Agent for purposes of determining whether the L/C Provider
received such prior written confirmation from the Administrative Agent with
respect to any Letter of Credit), the L/C Provider will cause such Application
and the certificates, documents and other papers and information delivered in
connection therewith to be processed in accordance with the L/C Issuing Bank’s
customary procedures and shall promptly provide the Letter of Credit requested
thereby (but in no event shall the L/C Provider be required to provide any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto, as provided in Section 2.07(a)) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the L/C Provider and the Master Issuer. The L/C Provider shall
furnish a copy of such Letter of Credit to the Manager (with a copy to the
Administrative Agent) promptly following the issuance thereof. The L/C Provider
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Funding Agents, the Investors, the Control Party and the Trustee,
written notice of the issuance of each Letter of Credit (including the amount
thereof).

(d) The Master Issuer shall pay ratably to the Committed Note Purchasers the L/C
Quarterly Fees (as defined in the Series 2018-1 Class A-1 VFN Fee Letter, the
“L/C Quarterly Fees”) in accordance with the terms of the Series 2018-1
Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(e) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(f) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Master Issuer in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of each of the Outstanding Series 2018-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate Commitment
Amounts.

(g) The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such Letter of
Credit itself or through an Affiliate, so long as the L/C Issuing Bank Rating
Test is satisfied with respect to such Affiliate and the issuance of such Letter
of Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate and the issuance of such Letter of Credit, the L/C Provider or a
Person selected by (at the expense of the L/C Provider) the Master Issuer shall
issue such Letter of Credit; provided that such Person and issuance of such
Letter of Credit satisfies the L/C Issuing Bank Rating Test (the L/C Provider
(or such Affiliate of

 

24



--------------------------------------------------------------------------------

the L/C Provider) in its capacity as the issuer of such Letter of Credit or such
other Person selected by the Master Issuer being referred to as the “L/C Issuing
Bank” with respect to such Letter of Credit). The “L/C Issuing Bank Rating Test”
is a test that is satisfied with respect to a Person issuing a Letter of Credit
if the Person is a U.S. commercial bank that has, at the time of the issuance of
such Letter of Credit, (i) a short-term certificate of deposit rating of not
less than “P-2” from Moody’s and “A-2” from S&P and, if it has a rating by KBRA,
KBRA, and (ii) a long-term unsecured debt rating of not less than “Baa2” from
Moody’s or “BBB” from S&P and, if it has a rating by KBRA, KBRA; provided that
for purposes of this L/C Issuing Bank Rating Test, an L/C Provider will be
deemed to have the short-term debt credit rating or the long-term debit credit
rating, as applicable, of such L/C Provider or any guarantor (or confirming
bank) of such L/C Provider.

(h) The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

(i) Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Master Issuer when a Letter of Credit is issued,
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit issued hereunder.

(j) For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2018-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(k) If, on the date that is five (5) Business Days prior to the expiration of
any Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit
has not been replaced or renewed and the Master Issuer has not otherwise
deposited funds into the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, in the amounts that
would otherwise be required pursuant to the Indenture had such Interest Reserve
Letter of Credit not been issued, the Control Party (on behalf of the Trustee)
shall submit a notice of drawing under such Interest Reserve Letter of Credit
and use the proceeds thereof to fund a deposit into the Senior Notes Interest
Reserve Account or the Senior Subordinated Notes Interest Reserve Account (as
directed in writing by the Manager), as applicable, in an amount equal to the
Senior Notes Interest Reserve Account Deficiency Amount or the Senior
Subordinated Notes Interest Reserve Account Deficiency Amount, as applicable, on
such date, in each case calculated as if such Interest Reserve Letter of Credit
had not been issued.

(l) Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Master Issuer in order to have any letter of credit
issued by a Person selected by the Master Issuer pursuant to Section 2.07(g)
hereto or Section 5.17 of the Base Indenture be a “Letter of Credit” that has
been issued hereunder and such Person selected by the Master Issuer be an “L/C
Issuing Bank.”

 

25



--------------------------------------------------------------------------------

Section 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Master Issuer agrees to pay, as set forth in this
Section 2.08, the L/C Provider, for its own account or for the account of the
L/C Issuing Bank, as applicable, an amount in Dollars equal to the sum of
(i) the amount of such draft so paid (the “L/C Reimbursement Amount”) and
(ii) any Taxes, fees, charges or other costs or expenses (including amounts
payable pursuant to Section 3.02(c), and collectively, the “L/C Other
Reimbursement Costs”) incurred by the L/C Issuing Bank in connection with such
payment. Each drawing under any Letter of Credit shall (unless an Event of
Bankruptcy shall have occurred and be continuing with respect to the Master
Issuer or any Guarantor, in which cases the procedures specified in Section 2.09
for funding by Committed Note Purchasers shall apply) constitute a request by
the Master Issuer to the Administrative Agent and each Funding Agent for a Base
Rate Borrowing pursuant to Section 2.03 in the amount equal to the applicable
L/C Reimbursement Amount plus the applicable L/C Other Reimbursement Costs minus
any such amounts repaid pursuant to Section 4.03(b), and the Master Issuer shall
be deemed to have made such request pursuant to the procedures set forth in
Section 2.03. The applicable Investors in each Investor Group hereby agree to
make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the L/C Reimbursement Amount and L/C
Other Reimbursement Costs to pay the L/C Provider. The Borrowing date with
respect to such Borrowing shall be the first date on which a Base Rate Borrowing
could be made pursuant to Section 2.03 if the Administrative Agent had received
a notice of such Borrowing at the time the Administrative Agent receives notice
from the L/C Provider of such drawing under such Letter of Credit. Such
Investors shall make the amount of such Advances available to the Administrative
Agent in immediately available funds not later than 3:00 p.m. (Eastern time) on
such Borrowing date, and the proceeds of such Advances shall be immediately made
available by the Administrative Agent to the L/C Provider for application to the
reimbursement of such drawing.

(b) The Master Issuer’s obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Master Issuer may have or
has had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a
Letter of Credit or any other Person; (ii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (iii) payment by the L/C Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; (iv) payment by the L/C Issuing Bank
under a Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Master Issuer’s obligations
hereunder. The Master Issuer also agrees that the L/C Provider and the L/C
Issuing Bank shall not be responsible for, and the Master Issuer’s Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Master Issuer and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Master Issuer against any
beneficiary of such Letter of Credit or any such transferee. Neither the L/C
Provider nor the L/C Issuing Bank shall be liable for any error, omission,
interruption, loss or delay in transmission, dispatch or delivery of any message
or advice, however transmitted, in connection with any Letter of Credit, except
for direct damages (as opposed to

 

26



--------------------------------------------------------------------------------

consequential damages, claims in respect of which are hereby waived by the
Master Issuer to the extent permitted by applicable law) caused by errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Master Issuer agrees that any action taken or omitted by the L/C Provider or the
L/C Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence, bad faith or willful misconduct and in accordance with the standards
of care specified in the UCC of the State of New York, shall be binding on the
Master Issuer and shall not result in any liability of the L/C Provider or the
L/C Issuing Bank to the Master Issuer. As between the Master Issuer and the L/C
Issuing Bank, the Master Issuer hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to such beneficiary’s or
transferee’s use of any Letter of Credit. In furtherance of the foregoing and
without limiting the generality thereof, the Master Issuer agrees with the L/C
Issuing Bank that, with respect to documents presented that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, the L/C
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Manager, the Control Party, the Master
Issuer and the Administrative Agent of the date and amount thereof. The
responsibility of the applicable L/C Issuing Bank to the Master Issuer in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit and, in paying such
draft, such L/C Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of any Person(s) executing or
delivering any such document.

Section 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Master Issuer in accordance with the terms
of this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

 

27



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to Administrative Agent for forwarding to the L/C Provider
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Rate during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the L/C Provider, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any such amount required to be paid by any Committed Note Purchaser
pursuant to Section 2.09(a) is not made available to the Administrative Agent
for forwarding to the L/C Provider by such Committed Note Purchaser within three
(3) Business Days after the date such payment is due, the L/C Provider shall be
entitled to recover from such Committed Note Purchaser, on demand, such amount
with interest thereon calculated from such due date at the Base Rate. A
certificate of the L/C Provider submitted to any Committed Note Purchaser with
respect to any amounts owing under this Section 2.09(b), in the absence of
manifest error, shall be conclusive and binding on such Committed Note
Purchaser. Such amounts payable under this Section 2.09(b) shall be paid without
any deduction for any withholding taxes.

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Master Issuer or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Master Issuer may have against the L/C Provider, any L/C Issuing Bank, the
Master Issuer or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article VII other than at the time the
related Letter of Credit was issued; (iii) an adverse change in the condition
(financial or otherwise) of the Master Issuer; (iv) any breach of this Agreement
or any other Indenture Document by the Master Issuer or any other Person;
(v) any amendment, renewal or extension of any Letter of Credit in compliance
with this Agreement or with the terms of such Letter of Credit, as applicable;
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

ARTICLE III

INTEREST AND FEES

Section 3.01 Interest.

(a) To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of

 

28



--------------------------------------------------------------------------------

the United States to finance its purchase or maintenance of such Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Investor), including by reason of market
conditions or by reason of insufficient availability under any of its Program
Support Agreement or the downgrading of any of its Program Support Providers),
such Advance shall bear interest at (i) the Base Rate or (ii) if the required
notice has been given pursuant to Section 3.01(b) with respect to such Advance,
for any Eurodollar Interest Accrual Period, the Eurodollar Rate applicable to
such Eurodollar Interest Accrual Period for such Advance, in each case except as
otherwise provided in the definition of Eurodollar Interest Accrual Period or in
Sections 3.03 or 3.04. Each Advance funded or maintained by a Committed Note
Purchaser or a Program Support Provider shall bear interest at (i) the Base Rate
or (ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Sections 3.03 or 3.04. By (x) 11:00
a.m. (Eastern time) on the second Business Day preceding each Quarterly
Calculation Date, each Funding Agent shall notify the Administrative Agent of
the applicable CP Rate for each Advance made by its Investor Group that was
funded or maintained through the issuance of Commercial Paper and was
outstanding during all or any portion of the Interest Accrual Period ending
immediately prior to such Quarterly Calculation Date and (y) 3:00 p.m. (Eastern
time) on the second Business Day preceding each Quarterly Calculation Date, the
Administrative Agent shall notify the Master Issuer, the Manager, the Trustee,
the Servicer and the Funding Agents of such applicable CP Rate and of the
applicable interest rate for each other Advance for such Interest Accrual Period
and of the amount of interest accrued on Advances during such Interest Accrual
Period.

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Master Issuer may elect that such
Advance bear interest at the Eurodollar Rate for any Eurodollar Interest Accrual
Period (which shall be a period with a term of, at the election of the Master
Issuer subject to the proviso in the definition of Eurodollar Interest Accrual
Period, one month, three months or six months, or such other time period
subsequent to such date not to exceed six months as agreed upon by the Master
Issuer and the Administrative Agent) while such Advance is outstanding to the
extent provided in Section 3.01(a) by giving notice thereof (including notice of
the Master Issuer’s election of the term for the applicable Eurodollar Interest
Accrual Period) to the Administrative Agent prior to 2:00 p.m. (Eastern time) on
the date which is three (3) Eurodollar Business Days prior to the commencement
of such Eurodollar Interest Accrual Period. If such notice is not given in a
timely manner, such Advance shall bear interest at the Base Rate. Each such
conversion to or continuation of Eurodollar Advances for a new Eurodollar
Interest Accrual Period in accordance with this Section 3.01(b) shall be in an
aggregate principal amount of $100,000 or an integral multiple of $100,000 in
excess thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (Eastern time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. (Eastern time) on such date, the Administrative Agent shall notify the
Servicer, the Trustee, the Master Issuer and the Manager of the amount of such
accrued interest and fees as set forth in such notices.

(d) All accrued interest pursuant to Sections 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

 

29



--------------------------------------------------------------------------------

(e) In addition, under the circumstances set forth in Section 3.4(c) of the
Series 2018-1 Supplement, the Master Issuer shall pay quarterly interest in
respect of the Series 2018-1 Class A-1 Outstanding Principal Amount in an amount
equal to the Series 2018-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest payable pursuant to such Section 3.4(c), subject to and in accordance
with the Priority of Payments.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2018-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2018-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365- (or 366-, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless specified otherwise in the Indenture, and such
extension of time shall be included in the computation of the amount of interest
owed. Interest shall accrue on each Advance, Swingline Loan and Unreimbursed L/C
Drawing from and including the day on which it is made to but excluding the date
of repayment thereof.

Section 3.02 Fees.

(a) The Master Issuer shall pay to the Administrative Agent for its own account
the Administrative Agent Fees (as defined in the Series 2018-1 Class A-1 VFN Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2018-1 Class A-1 VFN Fee Letter and subject to the Priority
of Payments.

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Master Issuer shall, in accordance with Section 4.01, pay to each
Funding Agent, for the account of the related Committed Note Purchaser(s), the
Undrawn Commitment Fees (as defined in the Series 2018-1 Class A-1 VFN Fee
Letter, the “Undrawn Commitment Fees”) in accordance with the terms of the
Series 2018-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(c) The Master Issuer shall pay (i) the fees required pursuant to Section 2.07
in respect of Letters of Credit and (ii) any other fees set forth in the Series
2018-1 Class A-1 VFN Fee Letter (including the Upfront Commitment Fee and any
Extension Fees (each, as defined in the Series 2018-1 Class A-1 VFN Fee
Letter)), subject to the Priority of Payments.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

Section 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Master
Issuer that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion. For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof.

 

30



--------------------------------------------------------------------------------

Section 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period, then, upon
notice from the Administrative Agent (which, in the case of clause (b) above,
the Administrative Agent shall give upon obtaining actual knowledge that such
percentage of the Investor Groups have so determined) to the Funding Agents, the
Manager and the Master Issuer, the obligations of the Investors to fund or
maintain any Advance as a Eurodollar Advance after the end of the then-current
Eurodollar Interest Accrual Period, if any, with respect thereto shall forthwith
be suspended and on the date such notice is given such Advances will convert to
Base Rate Advances until the Administrative Agent has notified the Funding
Agents and the Master Issuer that the circumstances causing such suspension no
longer exist. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, in the event that the Eurodollar Funding Rate (or the
publication thereof) is discontinued at any time, the Administrative Agent and
the Master Issuer may, and shall negotiate in good faith to, amend this
Agreement to provide for a reference rate to replace the Eurodollar Funding Rate
(taking into account any then-prevailing market conventions for such a
replacement rate and including a zero floor); provided that until such amendment
is effective, the Advances will bear interest at the Base Rate without giving
effect to clause (a)(B) of the definition thereof.

Section 3.05 Increased Costs, etc. The Master Issuer agrees to reimburse the
Administrative Agent, each Investor and any Program Support Provider (each, an
“Affected Person”, which term, for purposes of Sections 3.07 and 3.08 and 3.09,
shall also include the Swingline Lender and the L/C Issuing Bank) for any
increase in the cost of, or any reduction in the amount of any sum receivable by
any such Affected Person, including reductions in the rate of return on such
Affected Person’s capital, in respect of funding or maintaining (or of its
obligation to fund or maintain) any Advances that arise in connection with any
Change in Law, except for any Change in Law with respect to increased capital
costs and Taxes which shall be governed by Sections 3.07 and 3.08, respectively
(whether or not amounts are payable thereunder in respect thereof). For purposes
of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Master Issuer
in writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Master Issuer
within seven (7) Business Days of receipt of such notice to be payable as
Class A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Person, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Master

 

31



--------------------------------------------------------------------------------

Issuer; provided that with respect to any notice given to the Master Issuer
under this Section 3.05, the Master Issuer shall not be under any obligation to
pay any amount with respect to any period prior to the date that is nine
(9) months prior to such demand if the relevant Affected Person knew of the
circumstances giving rise to such increased costs or reductions in the rate of
return (except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Mandatory Decrease or
Voluntary Decrease, or the acceleration of the maturity of such Eurodollar
Advance) of the principal amount of any Eurodollar Advance on a date other than
the scheduled last day of the Eurodollar Interest Accrual Period applicable
thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Master Issuer to make a Mandatory Decrease or a Voluntary
Decrease, prepayment or redemption with respect to any Eurodollar Advance after
giving notice thereof pursuant to the applicable provisions of the Series 2018-1
Supplement; then, upon the written notice of any Affected Person to the related
Funding Agent and the Master Issuer, the Master Issuer shall deposit into the
Collection Account (within seven (7) Business Days of receipt of such notice) to
be payable as Class A-1 Notes Other Amounts, subject to and in accordance with
the Priority of Payments, to the Administrative Agent and by the Administrative
Agent to such Funding Agent and such Funding Agent shall pay directly to such
Affected Person such amount (“Breakage Amount” or “Series 2018-1 Class A-1
Breakage Amount”) as will (in the reasonable determination of such Affected
Person) reimburse such Affected Person for such loss or expense; provided that
with respect to any notice given to the Master Issuer under this Section 3.06,
the Master Issuer shall not be under any obligation to pay any amount with
respect to any period prior to the date that is nine (9) months prior to such
demand if the relevant Affected Person knew of the circumstances giving rise to
such loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Master Issuer.

Section 3.07 Increased Capital or Liquidity Costs. If any Change in Law affects
or would affect the amount of capital or liquidity required or reasonably
expected to be maintained by any Affected Person or any Person controlling such
Affected Person and such Affected Person determines in its sole and absolute
discretion that the rate of return on its or such controlling Person’s capital
as a consequence of its commitment hereunder or under a Program Support
Agreement or the Advances, Swingline Loans or Letters of Credit made or issued
by such Affected Person is reduced to a level below that which such Affected
Person or such controlling Person would have achieved but for the occurrence of
any such circumstance, then, in any such case after notice from time to time by
such Affected Person (or in the case of an L/C Issuing Bank, by the L/C
Provider) to the related Funding Agent and the Master Issuer (or, in the case of
the Swingline Lender or the L/C Provider, to the Master Issuer), the Master
Issuer shall deposit into the Collection Account within seven (7) Business Days
of the Master Issuer’s receipt of such notice, to be payable as Class A-1 Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
(or, in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and

 

32



--------------------------------------------------------------------------------

such Funding Agent shall pay to such Affected Person, such amounts (“Increased
Capital Costs”) as will be sufficient to compensate such Affected Person or such
controlling Person for such reduction in rate of return; provided that with
respect to any notice given to the Master Issuer under this Section 3.07, the
Master Issuer shall not be under any obligation to pay any amount with respect
to any period prior to the date that is nine (9) months prior to such demand if
the relevant Affected Person knew of the Change in Law (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof). A statement of such Affected Person as to
any such additional amount or amounts (including calculations thereof in
reasonable detail), in the absence of manifest error, shall be conclusive and
binding on the Master Issuer. In determining such additional amount, such
Affected Person may use any method of averaging and attribution that it (in its
reasonable discretion) shall deem applicable so long as it applies such method
to other similar transactions. For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.

Section 3.08 Taxes.

(a) Except as otherwise required by law, all payments by the Master Issuer of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
Taxes, other than Excluded Taxes. If any Taxes are imposed and required by law
to be withheld or deducted from any amount payable by the Master Issuer
hereunder to an Affected Person, then, if such Taxes are Indemnified Taxes,
(x) the amount of the payment shall be increased so that such payment is made,
after withholding or deduction for or on account of such Indemnified Taxes, in
an amount that is not less than the amount equal to the sum that would have been
received by the Affected Person had no such deduction or withholding been
required and (y) the applicable withholding agent shall withhold the amount of
such Taxes from such payment (as increased, if applicable, pursuant to the
preceding clause (x)) and shall pay such amount, subject to and in accordance
with the Priority of Payments, to the taxing authority imposing such Taxes in
accordance with applicable law.

(b) Moreover, if any Indemnified Taxes are directly asserted against any
Affected Person with respect to any payment received by such Affected Person
from the Master Issuer or otherwise in respect of any Related Document or the
transactions contemplated therein, such Affected Person may pay such Indemnified
Taxes and the Master Issuer will, within fifteen (15) Business Days of the
related Funding Agent’s and Master Issuer’s receipt of written notice stating
the amount of such Indemnified Taxes (including the calculation thereof in
reasonable detail), deposit into the Collection Account, to be distributed as
Class A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and by such Funding Agent directly to such Affected Persons, such
additional amounts (collectively, “Increased Tax Costs,” which term shall
include all amounts payable by or on behalf of the Master Issuer pursuant to
this Section 3.08) as is necessary in order that the net amount received by such
Affected Person after the payment of such Indemnified Taxes (including any
Indemnified Taxes on such Increased Tax Costs) shall equal the amount such
Person would have retained had no such Indemnified Taxes been asserted. Any
amount payable to an Affected Person under this Section 3.08 shall be reduced
by, and Increased Tax Costs shall not include, the amount of incremental damages
(including Taxes) due or payable by the Master Issuer as a direct result of such
Affected Person’s failure to demand from the Master Issuer additional amounts
pursuant to this Section 3.08 within 180 days from the date on which the related
Indemnified Taxes were incurred.

 

33



--------------------------------------------------------------------------------

(c) As promptly as practicable after the payment of any Taxes, and in any event
within thirty (30) days of any such payment being due, the Master Issuer shall
furnish to each applicable Affected Person or its agents a certified copy of an
official receipt (or other documentary evidence satisfactory to such Affected
Person and agents) evidencing the payment of such Taxes.

(d) Each Affected Person, on or prior to the date it becomes a party to this
Agreement (and from time to time thereafter as soon as practicable after the
obsolescence or invalidity of any form or document previously delivered or
within a reasonable period of time following a written request by the Master
Issuer or applicable withholding agent), shall, to the extent it is legally
entitled to do so, deliver to the Master Issuer and the Administrative Agent a
U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form
W-8IMY or Form W-9, as applicable, or applicable successor form, or such other
forms or documents (or successor forms or documents), appropriately completed
and executed, as may be applicable, as will permit the Master Issuer or the
Administrative Agent to establish (i) the extent to which a payment to such
Affected Person is exempt from, or eligible for a reduced rate of, United States
federal withholding Taxes (including withholding pursuant to FATCA), (ii) to
determine whether or not such Affected Person is subject to information
reporting requirements, and (iii) that such Affected Person is exempt from U.S.
federal backup withholding tax. If a payment made to an Affected Person under
this Agreement would be subject to U.S. federal withholding Taxes imposed by
FATCA if such Affected Person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Affected Person shall deliver to the
Master Issuer and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Master Issuer or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Master Issuer or Administrative Agent
to comply with their obligations under FATCA and to determine that such Affected
Person has complied with such Affected Person’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 3.08(d), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement. Promptly following the receipt of a
written request by the Master Issuer or the Administrative Agent, each Affected
Person shall, to the extent it is legally entitled to do so, deliver to the
Master Issuer and the Administrative Agent any other forms or documents (or
successor forms or documents), appropriately completed and executed, as may be
applicable to establish the extent to which a payment to such Affected Person is
exempt from withholding or deduction of Indemnified Taxes other than United
States federal withholding Taxes, including but not limited to, (i) such
information necessary to claim the benefits of the exemption for portfolio
interest under section 881(c) of the Code and (ii) in the case of an Affected
Person claiming the benefits of any income tax treaty to which the United States
is a party, executed copies of a U.S. Internal Revenue Service Form W-8BEN or
U.S. Internal Revenue Service Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the relevant article of
such tax treaty. The Master Issuer and the Administrative Agent (or other
withholding agent selected by the Master Issuer) may rely on any form or
document provided pursuant to this Section 3.08(d) until notified otherwise by
the Affected Person that delivered such form or document. Notwithstanding
anything to the contrary, no Affected Person shall be required to deliver any
documentation that it is not legally eligible to deliver as a result of a change
in applicable law after the time the Affected Person becomes a party to this
Agreement (or designates a new lending office).

(e) The Administrative Agent, Trustee, Paying Agent or any other withholding
agent may deduct and withhold any Taxes required by any laws to be deducted and
withheld from any payments pursuant to this Agreement.

 

34



--------------------------------------------------------------------------------

(f) If any Governmental Authority asserts that the Master Issuer or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Taxes from payments made to or for the
account of any Affected Person, then to the extent such improper withholding or
backup withholding was directly caused by such Affected Person’s actions or
inactions, such Affected Person shall indemnify the Master Issuer, Trustee,
Paying Agent and the Administrative Agent for any Taxes imposed by any
jurisdiction on the amounts payable to the Master Issuer and the Administrative
Agent under this Section 3.08, and costs and expenses (including attorney costs)
of the Master Issuer, Trustee, Paying Agent and the Administrative Agent. The
obligation of the Affected Persons, severally, under this Section 3.08 shall
survive any assignment of rights by, or the replacement of, an Affected Person
or the termination of the aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent. The
Administrative Agent may, in its discretion, setoff any amount owed to it by an
Affected Person pursuant to this Section 3.08(f) from any amount payable by the
Administrative Agent to such Affected Person under this Agreement.

(g) Prior to the Closing Date, the Administrative Agent will provide the Master
Issuer with two duly-signed, properly executed and completed copies of the
documentation prescribed in the following clause (i) or (ii) below, as
applicable (together with all required attachment thereto): (i) U.S. Internal
Revenue Service Form W-9 or any successor thereto, or U (ii) U.S. Internal
Revenue Service Form W-8IMY or any successor thereto, and (B) with respect to
payments received on account of any other Affected Person, a U.S. branch
withholding certificate on IRS Form W-8IMY or any successor thereto evidencing
its agreement with the Master Issuer to be treated as a U.S. person for U.S.
federal withholding purposes. At any time thereafter, the Administrative Agent
shall provide updated documentation previously provided (or a successor form
thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of the Master
Issuer.

(h) If an Affected Person determines, in its sole reasonable discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified pursuant to this Section 3.08 or as to which
it has been paid additional amounts pursuant to this Section 3.08, it shall
promptly notify the Master Issuer and the Manager in writing of such refund and
shall, within 30 days after receipt of a written request from the Master Issuer,
pay over such refund to the Master Issuer (but only to the extent of indemnity
payments made or additional amounts paid to such Affected Person under this
Section 3.08 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including the net amount of Taxes, if any,
imposed on or with respect to such refund or payment) of the Affected Person and
without interest (other than any interest paid by the relevant taxing authority
that is directly attributable to such refund of such Indemnified Taxes);
provided that the Master Issuer, immediately upon the request of the Affected
Person to the Master Issuer (which request shall include a calculation in
reasonable detail of the amount to be repaid) agrees to repay the amount of the
refund (and any applicable interest) (plus any penalties, interest or other
charges imposed by the relevant taxing authority with respect to such amount) to
the Affected Person in the event the Affected Person or any other Person is
required to repay such refund to such taxing authority. This Section 3.08 shall
not be construed to require the Affected Person to make available its Tax
returns (or any other information relating to its Taxes that it reasonably deems
confidential) to the Master Issuer or any other Person.

Section 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of Sections
3.05 or 3.07 or the payment of additional amounts under Sections 3.08(a) or (b),
in each case with respect to an Affected Person in such Committed Note
Purchaser’s Investor Group, it will, if requested by the Master Issuer, use
reasonable efforts (subject to overall policy considerations of such Committed
Note Purchaser) to designate, or cause the designation of, another lending
office for any Advances affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or the related Affected
Person to suffer no economic, legal or regulatory disadvantage; provided,

 

35



--------------------------------------------------------------------------------

further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Master Issuer or the rights of any Committed Note Purchaser
pursuant to Sections 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Master Issuer in writing that such Committed Note Purchaser will be unable
to designate, or cause the designation of, another lending office, the Master
Issuer may replace every member (but not any subset thereof) of such Committed
Note Purchaser’s entire Investor Group by giving written notice to each member
of such Investor Group and the Administrative Agent designating one or more
Persons that are willing and able to purchase each member of such Investor
Group’s rights and obligations under this Agreement for a purchase price that,
with respect to each such member of such Investor Group, will equal the amount
owed to each such member of such Investor Group with respect to the Series
2018-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2018-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Master Issuer (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided, however, that no member of such Investor Group
shall be obligated to assign any of its rights and obligations under this
Agreement if the purchase price to be paid to such member is not at least equal
to the amount owed to such member with respect to the Series 2018-1 Class A-1
Advance Notes (whether arising under the Indenture, this Agreement, the Series
2018-1 Class A-1 Advance Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

Section 4.01 Time and Method of Payment (Amounts Distributed by the
Administrative Agent). Except as otherwise provided in Section 4.02, all amounts
payable to any Funding Agent or Investor hereunder or with respect to the Series
2018-1 Class A-1 Advance Notes shall be made to the Administrative Agent for the
benefit of the applicable Person, by wire transfer of immediately available
funds in Dollars not later than 3:00 p.m. (Eastern time) on the date due. The
Administrative Agent will promptly, and in any event by 6:00 p.m. (Eastern time)
on the same Business Day as its receipt or deemed receipt of the same,
distribute to the applicable Funding Agent for the benefit of the applicable
Person, or upon the order of the applicable Funding Agent for the benefit of the
applicable Person, its pro rata share (or other applicable share as provided
herein) of such payment by wire transfer in like funds as received.

Except as otherwise provided in Section 2.07 and Section 4.02, all amounts
payable to the Swingline Lender or the L/C Provider hereunder or with respect to
the Swingline Loans and L/C Obligations shall be made to or upon the order of
the Swingline Lender or the L/C Provider, respectively, by wire transfer of
immediately available funds in Dollars not later than 3:00 p.m. (Eastern time)
on the date due. Any funds received after that time on such date will be deemed
to have been received on the next Business Day.

The Master Issuer’s obligations hereunder in respect of any amounts payable to
any Investor shall be discharged to the extent funds are disbursed by the Master
Issuer to the Administrative Agent as provided herein or by the Trustee or
Paying Agent in accordance with Section 4.02, whether or not such funds are
properly applied by the Administrative Agent or by the Trustee or Paying Agent.
The Administrative Agent’s obligations hereunder in respect of any amounts
payable to any Investor shall be discharged to the extent funds are disbursed by
the Administrative Agent to the applicable Funding Agent as provided herein
whether or not such funds are properly applied by such Funding Agent.

Section 4.02 Order of Distributions (Amounts Distributed by the Trustee or the
Paying Agent). (a) Subject to Section 9.18(c)(ii), any amounts deposited into
the Series 2018-1 Class A-1 Distribution Account (including amounts in respect
of accrued interest, letter of credit fees or undrawn

 

36



--------------------------------------------------------------------------------

commitment fees but excluding amounts allocated for the purpose of reducing the
Series 2018-1 Class A-1 Outstanding Principal Balance shall be distributed by
the Trustee or the Paying Agent, as applicable, on the date due and payable
under the Indenture and in the manner provided therein, ratably to the Series
2018-1 Class A-1 Noteholders of record on the applicable Record Date in respect
of the amounts due to such payees at each applicable level of the Priority of
Payments, in accordance with the applicable Quarterly Noteholders’ Report or the
written report provided to the Trustee pursuant to Section 2.2(b) of the Series
2018-1 Supplement, as applicable.

(b) Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2018-1
Class A-1 Distribution Account for the purpose of reducing the Series 2018-1
Class A-1 Outstanding Principal Balance shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2018-1 Class A-1 Noteholders
of record on the applicable Record Date, in the following order of priority
(which the Master Issuer shall cause to be set forth in the applicable Quarterly
Noteholders’ Report or the written report provided to the Trustee pursuant to
Section 2.2(b) of the Series 2018-1 Supplement, as applicable): first, to the
Swingline Lender and the L/C Provider in respect of outstanding Swingline Loans
and Unreimbursed L/C Drawings, to the extent Unreimbursed Drawings cannot be
reimbursed pursuant to Section 2.08, ratably in proportion to the respective
amounts due to such payees; second, to the other Series 2018-1 Class A-1
Noteholders in respect of their outstanding Advances, ratably in proportion
thereto; and, third, any balance remaining of such amounts (up to an aggregate
amount not to exceed the amount of Undrawn L/C Face Amounts at such time) shall
be paid to the L/C Provider, to be deposited by the L/C Provider into a cash
collateral account in the name of the L/C Provider in accordance with
Section 4.03(b).

(c) Any amounts distributed to the Administrative Agent pursuant to the Priority
of Payments in respect of any other amounts related to the Class A-1 Notes shall
be distributed by the Administrative Agent in accordance with Section 4.01 on
the date such amounts are due and payable hereunder to the applicable Series
2018-1 Class A-1 Noteholders and/or the Administrative Agent for its own
account, as applicable, ratably in proportion to the respective aggregate of
such amounts due to such payees.

Section 4.03 L/C Cash Collateral. (a) If (i) as of five (5) Business Days prior
to the Commitment Termination Date, any Undrawn L/C Face Amounts remain in
effect, the Master Issuer shall either (i) provide cash collateral (in an
aggregate amount equal to the amount of Undrawn L/C Face Amounts at such time,
to the extent that such amount of cash collateral has not been provided pursuant
to Sections 4.02(b) or 9.18(c)(ii)) to the L/C Provider, to be deposited by the
L/C Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) or (ii) make other arrangements with respect
thereto as may be satisfactory to the L/C Provider in its sole and absolute
discretion.

(b) All amounts to be deposited in a cash collateral account pursuant to
Section 4.02(b), Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Master Issuer’s Reimbursement Obligations
with respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Eligible Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Master Issuer (provided that if
an Event of Default has occurred and is continuing, such investments shall be
made solely at the option and sole discretion of the L/C Provider), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the Master Issuer. Moneys in such account shall automatically be
applied by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings.
Upon expiration of all then-outstanding Letters of Credit and payment in full of
all Unreimbursed L/C Drawings, any balance

 

37



--------------------------------------------------------------------------------

remaining in such account shall be paid over (i) if the Base Indenture and any
Series Supplement remain in effect, to the Trustee to be deposited into the
Collection Account and distributed in accordance with the terms of the Base
Indenture and (ii) otherwise to the Master Issuer; provided that, upon an
Investor ceasing to be a Defaulting Investor in accordance with Section 9.18(d),
any amounts of cash collateral provided pursuant to Section 9.18(c)(ii) upon
such Investor becoming a Defaulting Investor shall be released and applied as
such amounts would have been applied had such Investor not become a Defaulting
Investor.

Section 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

Section 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints ING Capital
LLC, as the Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender Party or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Lender Parties and the
Funding Agents and does not assume, nor shall it be deemed to have assumed, any
obligation or relationship of trust or agency with or for the Master Issuer or
any of its successors or assigns. The provisions of this Article (other than the
rights of the Master Issuer set forth in Section 5.07) are solely for the
benefit of the Administrative Agent, the Lender Parties and the Funding Agents,
and the Master Issuer shall not have any rights as a third-party beneficiary of
any such provisions. The Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or any Requirement of Law. The appointment and authority of the Administrative
Agent hereunder shall terminate upon the indefeasible payment in full of the
Series 2018-1 Class A-1 Notes and all other amounts owed by the Master Issuer
hereunder to the Administrative Agent, all members of the Investor Groups, the
Swingline Lender and the L/C Provider (the “Aggregate Unpaids”) and termination
in full of all Commitments and the Swingline Commitment and the L/C Commitment.

Section 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence, bad faith or misconduct of any agents or attorneys-in-fact selected
by it in good faith.

 

38



--------------------------------------------------------------------------------

Section 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by a final and nonappealable judgment), or (b) responsible in any manner to any
Lender Party or any Funding Agent for any recitals, statements, representations
or warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of the Master Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article VII.
The Administrative Agent shall not be under any obligation to any Investor or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Master Issuer.
The Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from the Master Issuer, any Lender Party or any Funding Agent.

Section 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Master Issuer),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding more than 50% of the
Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

Section 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Master Issuer, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.

Section 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Master
Issuer or any Affiliate of the Master Issuer as though the Administrative Agent
were not the Administrative Agent hereunder.

 

39



--------------------------------------------------------------------------------

Section 5.07 Successor Administrative Agent; Defaulting Administrative Agent.

(a) The Administrative Agent may, upon 30 days’ notice to the Master Issuer and
each of the Lender Parties and the Funding Agents, and the Administrative Agent
will, upon the direction of Investor Groups holding 100% of the Commitments
(excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two-thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Master Issuer), during such 30-day period,
shall appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Master Issuer, at all
times other than while an Event of Default has occurred and is continuing (which
consent of the Master Issuer shall not be unreasonably withheld, conditioned or
delayed) and (ii) the Control Party (which consent of the Control Party shall
not be unreasonably withheld, conditioned or delayed); provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(a). If for any reason no successor Administrative Agent is
appointed by the Investor Groups during such 30-day period, then, effective upon
the expiration of such 30-day period, the Master Issuer shall make all payments
in respect of the Aggregate Unpaids or under any fee letter delivered in
connection herewith (including, without limitation, the Series 2018-1 Class A-1
VFN Fee Letter) directly to the Funding Agents or the Swingline Lender or the
L/C Provider, as applicable, and the Master Issuer for all purposes shall deal
directly with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, until such time, if any, as a successor administrative agent is
appointed as provided above, and the Master Issuer shall instruct the Trustee in
writing accordingly. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

(b) The Master Issuer may, upon the occurrence of any of the following events
(any such event, a “Defaulting Administrative Agent Event”) and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two-thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or
two-thirds of the Commitments in the case of clause (ii) above (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Master Issuer, at all times other than while an Event of Default has
occurred and is continuing (which consent of the Master Issuer shall not be
unreasonably withheld, conditioned or delayed) and (y) the Control Party (which
consent of the Control Party shall not be unreasonably withheld, conditioned or
delayed): (i) an Event of Bankruptcy (other than via an Undisclosed
Administration) with respect to the Administrative Agent; (ii) if the Person
acting as Administrative Agent or an Affiliate thereof is also an Investor, any
other event pursuant to which such Person becomes a Defaulting Investor (other
than via an Undisclosed Administration); (iii) the failure by the Administrative
Agent to pay or remit any funds required to be remitted when due (in each case,
if amounts are available for payment or remittance in accordance with the terms
of this Agreement for application to the payment or remittance thereof) which
continues for two (2) Business Days after such funds were required to be paid or
remitted; (iv) any representation, warranty, certification or statement made by
the Administrative Agent under this Agreement or in any agreement, certificate,
report or other document furnished by the Administrative Agent proves to have
been false or misleading in any material respect as of the time made or deemed
made, and if such representation, warranty, certification or

 

40



--------------------------------------------------------------------------------

statement is susceptible of remedy in all material respects, is not remedied
within thirty (30) calendar days after knowledge thereof or notice by the Master
Issuer to the Administrative Agent, and if not susceptible of remedy in all
material respects, upon notice by the Master Issuer to the Administrative Agent
or (v) any act constituting the gross negligence, bad faith or willful
misconduct of the Administrative Agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups within 30 days of the
Administrative Agent’s removal pursuant to the immediately preceding sentence,
then, effective upon the expiration of such 30-day period, the Master Issuer
shall make all payments in respect of the Aggregate Unpaids or under any fee
letter delivered in connection herewith (including, without limitation, the
Series 2018-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable, and the Master Issuer for
all purposes shall deal directly with the Funding Agents or the Swingline Lender
or the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Master Issuer shall
instruct the Trustee in writing accordingly. After any Administrative Agent’s
removal hereunder as Administrative Agent, the provisions of Section 9.05 and
this Article V shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement.

(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Master Issuer may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2018-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Master Issuer for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

Section 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any applicable Assignment and Assumption Agreement or Investor
Group Supplement) as the agent of such Person hereunder, and hereby authorizes
such Funding Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Funding Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Funding Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the related
Investor Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Funding Agent shall be read into
this Agreement or otherwise exist for such Funding Agent. In performing its
functions and duties hereunder, each Funding Agent shall act solely as agent for
the related Investor Group and does not assume, nor shall it be deemed to have
assumed, any obligation or relationship of trust or agency with or for the
Master Issuer, any of its successors or assigns or any other Person. Each
Funding Agent shall not be required to take any action that exposes such Funding
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.

Section 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the gross negligence,
bad faith or willful misconduct of any agents or attorneys-in-fact selected by
it in good faith.

Section 5.10 Exculpatory Provisions. Each Funding Agent and its Affiliates, and
each of their directors, officers, agents or employees shall not be (a) liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence, bad faith or willful misconduct), or (b) responsible in any manner
to the

 

41



--------------------------------------------------------------------------------

related Investor Group for any recitals, statements, representations or
warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of the Master Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Master Issuer. Each Funding Agent shall not
be deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Master Issuer or any member of the
related Investor Group.

Section 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Master Issuer), independent accountants and other experts selected by
such Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

Section 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Master Issuer, shall be deemed to constitute any representation or
warranty by such Funding Agent. The related Investor Group represents and
warrants to such Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.

Section 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Master Issuer or any Affiliate of the
Master Issuer as though such Funding Agent were not a Funding Agent hereunder.

Section 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

 

42



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 The Master Issuer and Guarantors. The Master Issuer and the
Guarantors jointly and severally represent and warrant to the Administrative
Agent and each Lender Party, as of the date of this Agreement (other than, for
such date, with respect to any Related Documents that have not yet been executed
as of the date of this Agreement), as of the Closing Date and as of the date of
each Advance made hereunder, that:

(a) each of their representations and warranties made in favor of the Trustee or
the Noteholders in the Indenture and the other Related Documents (other than a
Related Document relating solely to a Series of Notes other than the Series
2018-1 Notes) is true and correct (i) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (ii) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Closing Date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) neither they nor or any of their Affiliates, have, directly or through an
agent, engaged in any form of general solicitation or general advertising in
connection with the offering of the Series 2018-1 Class A-1 Notes under the 1933
Act or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the 1933 Act, including, but not limited to, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
provided that no representation or warranty is made with respect to the Lender
Parties and their Affiliates; and neither the Master Issuer nor any of its
Affiliates has entered into any contractual arrangement with respect to the
distribution of the Series 2018-1 Class A-1 Notes, except for this Agreement and
the other Related Documents, and the Master Issuer will not enter into any such
arrangement;

(d) neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the 1933 Act) that is or will be
integrated with the sale of the Series 2018-1 Class A-1 Notes in a manner that
would require the registration of the Series 2018-1 Class A-1 Notes under the
1933 Act;

(e) assuming the representations and warranties of each Lender Party set forth
in Section 6.03 are true and correct, the offer and sale of the Series 2018-1
Class A-1 Notes in the manner contemplated by this Agreement is a transaction
exempt from the registration requirements of the 1933 Act, and the Base
Indenture is not required to be qualified under the United States Trust
Indenture Act of 1939, as amended;

(f) the Master Issuer has furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2018-1 Notes) to which they are a party as
of the Closing Date, all of which Related Documents are in full force and effect
as of the Closing Date and no terms of any such agreements or documents have
been amended, modified or otherwise waived as of such date, other than such
amendments, modifications or waivers about which the Master Issuer has informed
each Funding Agent, the Swingline Lender and the L/C Provider;

(g) neither the Master Issuer nor any Guarantor is an “investment company” as
defined in Section 3(a)(1) of the 1940 Act, and therefore has no need (x) to
rely solely on the exemption from the definition of “investment company” set
forth in Section 3(c)(1) and/or Section 3(c)(7) of the 1940 Act or (y) to be
entitled to the benefit of the exclusion for loan securitizations in the Volcker
Rule under 10 C.F.R. 248.10(c)(8);

 

43



--------------------------------------------------------------------------------

(h) the Master Issuer and each Guarantor have not (i) made any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic governmental official or “foreign official” (as defined in the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (collectively, the “FCPA”); (iii) violated any provision
of the FCPA, the Bribery Act of 2010 of the United Kingdom or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment; and the Master
Issuer and Guarantors conduct their respective businesses in compliance with the
FCPA and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith;

(i) the operations of the Master Issuer and each Guarantor, as applicable, are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions and the rules and regulations thereunder
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Master Issuer or any Guarantor, as applicable, with respect to the
Money Laundering Laws is pending or, to the knowledge of such relevant entity,
threatened; and

(j) neither the Master Issuer nor any Guarantor is currently the target of any
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury (collectively,
“Sanctions”); nor is such relevant entity located, organized or resident in a
country or territory that is the target of Sanctions (including, without
limitation, Cuba, Iran, North Korea and Syria). Commercially reasonably efforts
(including review of applicable sanctions lists) have been taken by the Master
Issuer and/or the Manager to ensure that Franchisees are not the target of
Sanctions and are otherwise in compliance with any applicable Sanctions.

Section 6.02 The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Closing Date and as of the date of each Advance made hereunder, that
(i) no Manager Termination Event has occurred and is continuing and (ii) each
representation and warranty made by it in any Related Document (other than a
Related Document relating solely to a Series of Notes other than the Series
2018-1 Notes and other than any representation or warranty in Article V of the
Management Agreement) to which it is a party (including any representations and
warranties made by it in its capacity as Manager) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date).

 

44



--------------------------------------------------------------------------------

Section 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Master Issuer and the Manager as of the date hereof (or, in the case of a
successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:

(a) it has had an opportunity to discuss the Master Issuer’s and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2018-1 Class A-1 Notes, with the Master Issuer
and the Manager and their respective representatives;

(b) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the 1933 Act and has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of investing
in, and is able and prepared to bear the economic risk of investing in, the
Series 2018-1 Class A-1 Notes;

(c) it is purchasing the Series 2018-1 Class A-1 Notes for its own account, or
for the account of one or more “qualified institutional buyers” within the
meaning of Rule 144A under the 1933 Act that meet the criteria described in
clause (b) above and for which it is acting with complete investment discretion,
for investment purposes only and not with a view to a distribution in violation
of the 1933 Act, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the 1933 Act, or the rules and
regulations promulgated thereunder, with respect to the Series 2018-1 Class A-1
Notes;

(d) it understands that (i) the Series 2018-1 Class A-1 Notes have not been and
will not be registered or qualified under the 1933 Act or any applicable state
securities laws or the securities laws of any other jurisdiction and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Master Issuer, (ii) the Master Issuer is not required to
register the Series 2018-1 Class A-1 Notes under the 1933 Act or any applicable
state securities laws or the securities laws of any other jurisdiction,
(iii) any permitted transferee hereunder must meet the criteria in clause
(b) above and (iv) any transfer must comply with the provisions of Section 2.8
of the Base Indenture, Section 4.3 of the Series 2018-1 Supplement and
Section 9.03 or 9.17, as applicable, of this Agreement;

(e) it will comply with the requirements of Section 6.03(d) above in connection
with any transfer by it of the Series 2018-1 Class A-1 Notes;

(f) it understands that the Series 2018-1 Class A-1 Notes will bear the legend
set out in the form of Series 2018-1 Class A-1 Notes attached to the Series
2018-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(g) it will obtain for the benefit of the Master Issuer from any purchaser of
the Series 2018-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.

ARTICLE VII

CONDITIONS

Section 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2018-1 Class A-1 Notes hereunder on
the Closing Date, and the Commitments, the Swingline Commitment and the L/C
Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2018-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

 

45



--------------------------------------------------------------------------------

(b) on the Closing Date, the Administrative Agent shall have received a letter,
in form and substance reasonably satisfactory to it, from S&P and KBRA,
respectively, stating that a long-term rating of “BBB-” has been assigned to the
Series 2018-1 Class A-1 Notes;

(c) at the time of such issuance, the additional conditions set forth in
Schedule III hereto and all other conditions to the issuance of the Series
2018-1 Class A-1 Notes under the Indenture shall have been satisfied or waived
by such Lender Party.

Section 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2018-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group; (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2018-1 Class A-1 Swingline Note or Series 2018-1
Class A-1 L/C Note, as applicable, registered in its name or in such other name
as shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively; and
(c) the Master Issuer shall have paid all fees required to be paid by it under
the Related Documents on the Closing Date, including all fees required
hereunder.

Section 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to Sections
2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline Lender
to fund any Swingline Loan (including the initial one) and of the L/C Provider
to provide any Letter of Credit (including the initial one), respectively, shall
be subject to the conditions precedent that, on the date of such funding or
provision, before and after giving effect thereto and to the application of any
proceeds therefrom, the following statements shall be true (without regard to
any waiver, amendment or other modification of this Section 7.03 or any
definitions used herein consented to by the Control Party unless Investors
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two-thirds of the Commitments (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and (other than in the case of
Section 9.1(e) of the Base Indenture) has been declared by the Control Party
pursuant to Sections 9.1(a), (b), (c) or (d) of the Base Indenture, consent to
such waiver, amendment or other modification from all Investors (provided that
it shall not be the obligation of the Control Party to obtain such consent from
the Investors) as well as the Control Party is required for purposes of this
Section 7.03:

(a) (i) the representations and warranties of the Master Issuer set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (A) if qualified as
to materiality or Material Adverse Effect, in all respects and (B) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);

 

46



--------------------------------------------------------------------------------

(b) no Default, Event of Default, Potential Rapid Amortization Event or Rapid
Amortization Event shall be in existence at the time of, or after giving effect
to, such funding or issuance;

(c) the DSCR as calculated as of the immediately preceding Quarterly Calculation
Date shall not be less than 1.50x;

(d) in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Master Issuer shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A-1 hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2018-1 Class A-1
Advance Request”);

(e) the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficiency Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw;

(f) all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and

(g) all conditions to such extension of credit or provision specified in
Sections 2.02, 2.03, 2.06 or 2.07, as applicable, shall have been satisfied.

The giving of any notice pursuant to Sections 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Master Issuer and the
Manager that all conditions precedent to such funding or provision have been
satisfied or will be satisfied concurrently therewith.

ARTICLE VIII

COVENANTS

Section 8.01 Covenants. Each of the Master Issuer, the Guarantors and the
Manager, severally, covenants and agrees that, until all Aggregate Unpaids have
been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

(a) unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;

(b) not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c) reasonably concurrent with the time any report, notice or other document is
provided to the Rating Agencies and/or the Trustee, or caused to be provided, by
the Master Issuer or the Manager under the Base Indenture (including, without
limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the Series
2018-1 Supplement, provide the Administrative Agent (who shall promptly provide
a copy thereof to the Lender Parties) with a copy of such report, notice or
other document; provided, however, that neither the Manager nor the Master
Issuer shall have any obligation under this Section 8.01(c) to deliver to the
Administrative Agent copies of any Quarterly Noteholders’ Reports that relate
solely to a Series of Notes other than the Series 2018-1 Notes;

 

47



--------------------------------------------------------------------------------

(d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense,
access (as a group, and not individually unless only one such Person desires
such access) to the offices of the Manager, the Master Issuer and the
Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Master Issuer and the Guarantors for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2018-1 Supplement and the other
Related Documents with any of the officers or employees of, the Manager, the
Master Issuer and/or the Guarantors, as applicable, having knowledge of such
matters; provided, however, that upon the occurrence and continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Cash Trapping
Period, Default or Event of Default, the Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense,
may do any of the foregoing at any time during normal business hours and without
advance notice; provided, further, that, in addition to any visits made pursuant
to provision of an Annual Inspection Notice or during the continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at their own expense, may do any of the foregoing at any time
during normal business hours following reasonable prior notice with respect to
the business of the Master Issuer and/or the Guarantors; and provided, further,
that the Funding Agents, the Swingline Lender and the L/C Provider will be
permitted to provide input to the Administrative Agent with respect to the
timing of delivery, and content, of the Annual Inspection Notice;

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

(f) not permit any amounts owed with respect to the Series 2018-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2018-1
Notes), the Master Issuer, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request;

(h) deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture reasonably contemporaneously with the delivery
of such statements under the Base Indenture;

(i) not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of or business with any person, or in any country or territory, that
currently is the target of any Sanctions (such person, a “Sanctioned Person”) or
in any other manner that would reasonably be expected to result in a violation
by any person (including any person participating in the transaction whether as
underwriter, advisor, investor or otherwise) of Sanctions; and no funds that any
Securitization Entity knows (or in the case of Franchisees, could reasonably be
expect to know, after due inquiry) originated from a Sanctioned Person will be
included in the cash flows of the Securitization Entities; and

 

48



--------------------------------------------------------------------------------

(j) notwithstanding Section 2.2 of the Base Indenture, the Master Issuer shall
not issue any additional Series of Class A-1 Notes without the prior written
consent of the Lender Parties in their sole discretion, provided, however, that
no such consent shall be required for any issuance of additional Series of
Class A-1 Notes that occurs concurrently, and on a proportional basis, with the
issuance of any additional Series of Class A-2 Notes. For purposes of this
paragraph (k) “proportional basis” means, any issuance of Class A-1 Notes in a
maximum principal amount that bears the same proportion to the amount of
Class A-2 Notes issued concurrently therewith as the Series 2018-1 Class A-1
Notes Maximum Principal Amount bears to the aggregate amount of Series 2018
Class A-2 Notes issued on the Closing Date.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Master Issuer, shall in any event be effective unless the same
shall be in writing and signed by the Manager, the Master Issuer and the
Administrative Agent with the written consent of Investor Groups holding more
than (i) if no single Investor Group holds more than 50% of the Commitments, 50%
of the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two-thirds of the Commitments; provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether such
threshold percentage of Commitments has been met; provided, however, that, in
addition, (i) the prior written consent of each affected Investor (including any
Defaulting Investor) shall be required in connection with any amendment,
modification or waiver that (x) increases the amount of the Commitment of such
Investor, extends the Commitment Termination Date or the Series 2018-1 Class A-1
Notes Renewal Date, modifies the conditions to funding such Commitment or
otherwise subjects such Investor to any increased or additional duties or
obligations hereunder or in connection herewith (it being understood and agreed
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Lender Party), (y) reduces
or waives the amount or delays the timing of payment of any principal, interest,
fees or other amounts payable to such Investor hereunder or (z) would have an
effect comparable to any of those set forth in Section 13.2(a) of the Base
Indenture that require the consent of each Noteholder or each affected
Noteholder; (ii) any amendment, modification or waiver that affects the rights
or duties of any of the Swingline Lender, the L/C Provider, the L/C Issuing
Bank, the Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Administrative Agent
and each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2018-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by the Holders of the Series 2018-1
Class A-1 Advance Notes only and not by the Holders of any Series 2018-1
Class A-1 Swingline Notes or Series 2018-1 Class A-1 L/C Notes except to the
extent that such vote, consent, direction or the like is to be given by each
affected Noteholder and the Holders of any Series 2018-1 Class A-1 Swingline
Notes or Series 2018-1 Class A-1 L/C Notes would be affected thereby. The Master
Issuer and the Lender Parties shall negotiate any amendments, waivers, consents,
supplements or other modifications to this Agreement or the other Related
Documents that require the consent of the Lender Parties in good faith. Pursuant
to Section 9.05(a), the Lender Parties shall be entitled to reimbursement by the
Master Issuer for the reasonable expenses incurred by the Lender Parties in
reviewing and approving any such amendment, waiver, consent, supplement or other
modification to this Agreement or any Related Document.

 

49



--------------------------------------------------------------------------------

Section 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Master Issuer, the Manager, the Guarantors, the Lender Parties, the Funding
Agents, the Administrative Agent and their respective successors and assigns;
provided, however, that none of the Master Issuer, the Guarantors or the Manager
may assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of each Lender Party (other than any Defaulting Investor);
provided, further, that nothing herein shall prevent the Master Issuer from
assigning its rights (but none of its duties or liabilities) to the Trustee
under the Base Indenture and the Series 2018-1 Supplement; and provided, further
that none of the Lender Parties may transfer, pledge, assign, sell
participations in or otherwise encumber its rights or obligations hereunder or
in connection herewith or any interest herein except as permitted under
Section 6.03, Section 9.17 and this Section 9.03. Nothing expressed herein is
intended or shall be construed to give any Person other than the Persons
referred to in the preceding sentence any legal or equitable right, remedy or
claim under or in respect of this Agreement except as provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement. Each Investor that grants to one or more Program
Support Providers a participating interest in such Investor’s interests in the
Advances shall, acting solely for this purpose as a non-fiduciary agent of the
Master Issuer, maintain a register on which it enters the name and address of
such Program Support Providers and the principal amounts (and stated interest)
of each Program Support Provider’s interest in the Advances (the “Participant
Register”); provided that no Investor shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Program Support Provider or any information relating to a Program Support
Provider’s interest in the Advances) to any Person except to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
proposed United States Treasury Regulation Section 1.163-5(b) (and any such
finalized United States Treasury Regulations). The entries in the Participant
Register shall be conclusive absent manifest error, and such Investor shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2018-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2018-1
Class A-1 Advance Note and all Related Documents to (i) its related Committed
Note

 

50



--------------------------------------------------------------------------------

Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who, at
any time now or in the future, provides program liquidity or credit enhancement,
including, without limitation, an insurance policy for such Conduit Investor
relating to the Commercial Paper or the Series 2018-1 Class A-1 Advance Notes,
(iv) any other Person who, at any time now or in the future, provides liquidity
or credit enhancement for the Conduit Investors, including, without limitation,
an insurance policy relating to the Commercial Paper or the Series 2018-1
Class A-1 Advance Notes or (v) any collateral trustee or collateral agent for
any of the foregoing; provided, however, that any such security interest or lien
shall be released upon assignment of its Series 2018-1 Class A-1 Advance Note to
its related Committed Note Purchaser. Any such grant shall be recorded in the
Participant Register. Each Committed Note Purchaser may assign its Commitment,
or all or any portion of its interest under its Series 2018-1 Class A-1 Advance
Note, this Agreement and the Related Documents to any Person to the extent
permitted by Section 9.17. Notwithstanding any other provisions set forth in
this Agreement, the Swingline Lender, L/C Provider and each Committed Note
Purchaser may at any time create a security interest in all or any portion of
its respective rights under this Agreement, its Series 2018-1 Class A-1 Note and
the Related Documents in favor of any Federal Reserve Bank in accordance with
Regulation A of the F.R.S. Board or other central bank.

Section 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2018-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2018-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2018-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2018-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Master Issuer and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10, 9.11 and 9.21 shall
survive the termination of this Agreement.

Section 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Master Issuer agrees to pay (by
depositing such amounts into the Collection Account to be distributed subject to
and in accordance with the Priority of Payments), on the Closing Date (if
invoiced at least one (1) Business Day prior to such date) or on or before seven
(7) Business Days after written demand (in all other cases), all reasonable
expenses of the Administrative Agent, each initial Funding Agent and each
initial Lender Party (including the reasonable fees and out-of-pocket expenses
of counsel to each of the foregoing, if any, as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and of each other Related Document,
including schedules and exhibits, whether or not the transactions contemplated
hereby or thereby are consummated (“Pre-Closing Costs”), and (ii) any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Related Document as may from time to time hereafter be
proposed (“Amendment Expenses”). The Master Issuer further agrees to pay,
subject to and in accordance with the Priority of Payments, and to hold the
Administrative Agent, each Funding Agent and each Lender Party harmless from all
liability for (x) any breach by the Master Issuer of its obligations under this
Agreement, (y) all reasonable costs incurred by the Administrative Agent, such
Funding Agent or such Lender Party in enforcing this Agreement and (z) any
Indemnified Taxes that may be payable in connection with (1) the execution or
delivery of this Agreement, (2) any Borrowing or Swingline Loan hereunder,
(3) the issuance of the Series 2018-1 Class A-1 Notes, (4) any Letter of Credit
hereunder or (5) any other Related Documents (“Other Post-Closing Expenses”).
The Master Issuer also agrees to reimburse, subject to and in accordance with
the Priority of Payments, the Administrative Agent, such Funding Agent and such
Lender Party upon demand for all reasonable out-of-pocket expenses incurred by
the Administrative

 

51



--------------------------------------------------------------------------------

Agent, such Funding Agent and such Lender Party in connection with (1) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
the Related Documents and (2) the enforcement of, or any waiver or amendment
requested under or with respect to, this Agreement or any other Related
Documents (“Out-of-Pocket Expenses”). Notwithstanding the foregoing, other than
in connection with a sale or assignment pursuant to Section 9.18(a), the Master
Issuer shall have no obligation to reimburse any Lender Party for any of the
fees and/or expenses incurred by such Lender Party with respect to its sale or
assignment of all or any part of its respective rights and obligations under
this Agreement and the Series 2018-1 Class A-1 Notes pursuant to Section 9.03 or
Section 9.17.

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Master Issuer hereby
agrees to indemnify and hold each Lender Party and the L/C Issuing Bank (each in
its capacity as such and to the extent not reimbursed by the Master Issuer and
without limiting the obligation of the Master Issuer to do so) and each of their
respective officers, directors, employees, agents and Affiliates (collectively,
the “Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages (including, without limitation, any
environmental claims), and reasonable documented costs and expenses incurred in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to:

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties, including, for the avoidance of
doubt, the consent by the Lender Parties set forth in Section 9.19;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, bad faith or willful misconduct or breach of representations set
forth herein. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2018-1 Class A-1 Notes pursuant to Section 9.17. The Master
Issuer shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c) Indemnification of the Administrative Agent and each Funding Agent by the
Master Issuer. In consideration of the execution and delivery of this Agreement
by the Administrative Agent and each Funding Agent, the Master Issuer hereby
agrees to indemnify and hold the Administrative Agent and each Funding Agent and
each of their officers, directors, employees and agents (collectively, the
“Agent Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable documented costs and
expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a

 

52



--------------------------------------------------------------------------------

party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Agent Indemnified Liabilities”),
incurred by the Agent Indemnified Parties or any of them (whether in prosecuting
or defending against such actions, suits or claims) to the extent resulting
from, or arising out of, or relating to the entering into and performance of
this Agreement and any other Related Document by any of the Agent Indemnified
Parties, except for any such Agent Indemnified Liabilities arising for the
account of a particular Agent Indemnified Party by reason of the relevant Agent
Indemnified Party’s gross negligence, bad faith or willful misconduct. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Master Issuer hereby agrees to make the maximum contribution to the payment
and satisfaction of each of the Agent Indemnified Liabilities that is
permissible under applicable law. The indemnity set forth in this
Section 9.05(c) shall in no event include indemnification for special, punitive,
consequential or indirect damages of any kind or for any Taxes which shall be
covered by (or expressly excluded from) the indemnification provided in
Section 3.08. The Master Issuer shall give notice to the Rating Agencies of any
claim for Agent Indemnified Liabilities made under this Section 9.05(c).

(d) Indemnification of the Administrative Agent and each Funding Agent by the
Committed Note Purchasers. In consideration of the execution and delivery of
this Agreement by the Administrative Agent and the related Funding Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
agrees to indemnify and hold the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable documented costs and expenses incurred in connection therewith
(solely to the extent not reimbursed by or on behalf of the Master Issuer)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence, bad faith or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Applicable Agent Indemnified Liabilities that is permissible under applicable
law. The indemnity set forth in this Section 9.05(d) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

Section 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2018-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

 

53



--------------------------------------------------------------------------------

Section 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II
hereto, or in each case at such other address, e-mail address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by e-mail, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted (so long as transmitted on a Business Day, otherwise the next
succeeding Business Day) upon receipt of electronic confirmation of
transmission.

Section 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

Section 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state, local and foreign income and franchise Tax
purposes, the Series 2018-1 Class A-1 Notes will be treated as evidence of
indebtedness, (b) agrees to treat the Series 2018-1 Class A-1 Notes for all such
purposes as indebtedness and (c) agrees that the provisions of the Related
Documents shall be construed to further these intentions.

Section 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Master Issuer) hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of the last maturing Note issued by
the Master Issuer pursuant to the Base Indenture, it will not institute against,
or join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2018-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(a), each affected Securitization Entity shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contest or cause
to be contested the filing of such a petition by any such Person against such
Securitization Entity or the commencement of such action and raise or cause to
be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Master Issuer under this Agreement are solely the
limited liability company obligations of the Master Issuer.

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this

 

54



--------------------------------------------------------------------------------

Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2018-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Master Issuer, the Manager or a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(b) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by the Master Issuer, the Manager or a Lender Party in assertion
or defense of its claims in any such proceeding involving a Conduit Investor.
The obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence, bad faith or
willful misconduct.

Section 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Master Issuer, other than (a) to their
Affiliates, officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Master Issuer or the
Manager, as the case may be, has knowledge; provided that each Lender Party may
disclose Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process or pursuant to any routine examination or audit of which the
Master Issuer or the Manager, as the case may be, does not have knowledge if
such Lender Party is prohibited by law, rule, regulation or policy from
disclosing such requirement to the Master Issuer or the Manager, as the case may
be, (d) to Program Support Providers (after obtaining such Program Support
Providers’ agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (e) to any Rating Agency
providing a rating for any Series or Class of Notes or any Conduit Investor’s
debt or (f) in the course of litigation with the Master Issuer, the Manager or
such Lender Party.

“Confidential Information” means information that the Master Issuer or the
Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure by a Lender Party or other Person to which a Lender Party
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Master Issuer or the Manager or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Master Issuer or the
Manager; provided that with respect to clauses (ii) and (iii) herein, such
source is not (x) known to a Lender Party to be bound by a confidentiality
agreement with the Master Issuer or the Manager, as the case may be, with
respect to the information or (y) known to a Lender Party to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.

 

55



--------------------------------------------------------------------------------

Section 9.12 Governing Law; Conflicts with Indenture. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. IN THE EVENT OF ANY CONFLICTS BETWEEN THIS AGREEMENT AND THE INDENTURE,
THE INDENTURE SHALL GOVERN.

Section 9.13 Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

Section 9.14 Waiver of Jury Trial. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

Section 9.16 Third-Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third-party beneficiaries of this
Agreement.

Section 9.17 Assignment.

(a) Subject to Section 6.03 and Section 9.17(g), any Committed Note Purchaser
may at any time sell all or any part of its rights and obligations under this
Agreement, the Series 2018-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Master Issuer, the Swingline Lender and the L/C Provider, to one or more
financial institutions (an “Acquiring Committed Note Purchaser”) pursuant to an
assignment and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Master Issuer, the Swingline
Lender and the L/C Provider and delivered to the Administrative Agent; provided
that (x) no consent of the Master Issuer shall be required for (i) an assignment
to another Committed Note Purchaser or any Affiliate of a Committed Note
Purchaser or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing, (ii) a sale or assignment between Affiliates of a Committed
Note Purchaser and (y) consent by the Master Issuer shall be deemed to have been
given if no response is received with ten (10) Business Days of the request
therefor; provided, further, that no assignment pursuant to this Section 9.17
shall be made to a Competitor.

 

56



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, subject to Section 6.03 and Section 9.17(g),
each Conduit Investor may assign all or a portion of the Investor Group
Principal Amount with respect to such Conduit Investor and its rights and
obligations under this Agreement, the Series 2018-1 Class A-1 Advance Notes and,
in connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Master Issuer. Upon such assignment by a Conduit Investor
to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the
Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor, (ii) the related administrative or managing agent for such
Conduit Assignee will act as the Funding Agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (iii) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties, in each case relating to the Commercial
Paper and/or the Series 2018-1 Class A-1 Advance Notes, shall have the benefit
of all the rights and protections provided to such Conduit Investor herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (iv) such
Conduit Assignee shall assume all of such Conduit Investor’s obligations, if
any, hereunder or under the Base Indenture or under any other Related Document
with respect to such portion of the Investor Group Principal Amount and such
Conduit Investor shall be released from such obligations, (v) all distributions
in respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.

(c) Subject to Section 6.03 and Section 9.17(g), any Conduit Investor and the
related Committed Note Purchaser(s) may at any time sell all or any part of
their respective rights and obligations under this Agreement, the Series 2018-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld, conditioned or delayed) of the Master Issuer, the
Swingline Lender and the L/C Provider, to a multi-seller commercial paper
conduit, whose commercial paper is rated at least “A-1” from S&P, “P1” from
Moody’s and/or “F1” from Fitch, as applicable, and one or more financial
institutions providing support to such multi-seller commercial paper conduit (an
“Acquiring Investor Group”) pursuant to a transfer supplement, substantially in
the form of Exhibit C (the “Investor Group Supplement” or the “Series 2018-1
Class A-1 Investor Group Supplement”), executed by such Acquiring Investor
Group, the Funding Agent with respect to such Acquiring Investor Group
(including the Conduit Investor and the Committed Note Purchasers with respect
to such Investor Group), such assigning Conduit Investor and

 

57



--------------------------------------------------------------------------------

the Committed Note Purchasers with respect to such Conduit Investor, the Funding
Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers, the Master Issuer, the Swingline Lender and the L/C Provider and
delivered to the Administrative Agent; provided that (x) no consent of the
Master Issuer shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. and (y) consent by the Master Issuer shall be deemed to have
been given if no response is received with ten (10) Business Days of the request
therefor. For the avoidance of doubt, this Section 9.17(c) is intended to permit
and provide for (i) assignments from a Committed Note Purchaser to a Conduit
Investor in a different Investor Group and (ii) assignments from a Conduit
Investor to a Committed Note Purchaser in a different Investor Group, and, in
each of (i) and (ii), Exhibit C shall be revised to reflect such assignments.

(d) Subject to Section 6.03 and Section 9.17(g), the Swingline Lender may at any
time assign all its rights and obligations hereunder and under the Series 2018-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Master Issuer and the Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed, to a financial institution
pursuant to an agreement with, and in form and substance reasonably satisfactory
to, the Administrative Agent and the Master Issuer, whereupon the assignor shall
be released from its obligations hereunder; provided that (x) no consent of the
Master Issuer shall be required for an assignment to any Affiliate of a
Swingline Lender or if a Rapid Amortization Event or an Event of Default has
occurred and is continuing, and (y) consent by the Master Issuer shall be deemed
to have been given if no response is received with ten (10) Business Days of the
request therefor; provided, further, that the prior written consent of each
Funding Agent (other than any Funding Agent with respect to which all of the
Committed Note Purchasers in such Funding Agent’s Investor Group are Defaulting
Investors), which consent shall not be unreasonably withheld, conditioned or
delayed, shall be required if such financial institution is not a Committed Note
Purchaser.

(e) Subject to Section 6.03 and Section 9.17(g), the L/C Provider may at any
time assign all or any portion of its rights and obligations hereunder and under
the Series 2018-1 Class A-1 L/C Note with the prior written consent of the
Master Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, to a financial institution
pursuant to an agreement with, and in form and substance reasonably satisfactory
to, the Administrative Agent and the Master Issuer, whereupon the assignor shall
be released from its obligations hereunder to the extent so assigned; provided
that (x) no consent of the Master Issuer shall be required for an assignment to
any Affiliate of a L/C Provider or if a Rapid Amortization Event or an Event of
Default has occurred and is continuing, and (y) consent by the Master Issuer
shall be deemed to have been given if no response is received with ten
(10) Business Days of the request therefor.

(f) Subject to Section 6.03 and Section 9.17(g), the L/C Provider may at any
time assign all or any portion of its rights and obligations hereunder and under
the Series 2018-1 Class A-1 L/C Note with the prior written consent of the
Master Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, to a financial institution
pursuant to an agreement with, and in form and substance reasonably satisfactory
to, the Administrative Agent and the Master Issuer, whereupon the assignor shall
be released from its obligations hereunder to the extent so assigned; provided
that (x) no consent of the Master Issuer shall be required for an assignment to
any Affiliate of a L/C Provider or if a Rapid Amortization Event or an Event of
Default has occurred and is continuing, and (y) consent by the Master Issuer
shall be deemed to have been given if no response is received with ten
(10) Business Days of the request therefor.

 

58



--------------------------------------------------------------------------------

(g) Any assignment of the Series 2018-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture including that the
Master Issuer shall (i) maintain an office or agency where the Series 2018-1
Class A-1 Notes may be presented for registration of transfer or for exchange
(the “Registrar”) and (ii) appoint a paying agent at whose office or agency
Notes may be presented for payment. The Registrar shall keep a register of the
Series 2018-1 Class A-1 Notes (including the name and address of each such
Series 2018-1 Class A-1 Noteholder) and of their transfer and exchange. The
Trustee shall indicate in its books and records the commitment of each Series
2018-1 Class A-1 Noteholder, if applicable, and the principal (and stated
interest) amount owing to each Series 2018-1 Class A-1 Noteholder from time to
time, such that each Series 2018-1 Class A-1 Note is at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2), and
881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or such regulations).

Section 9.18 Defaulting Investors. (a) The Master Issuer may, at its sole
expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, require any Defaulting Investor to sell all of its rights,
obligations and commitments under this Agreement, the Series 2018-1 Class A-1
Notes and, in connection therewith, any other Related Documents to which it is a
party, to an assignee; provided that (x) such assignment is made in compliance
with Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder.

(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2018-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third-party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Master Issuer of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Master Issuer and any of its Affiliates shall have an option for a period of
three (3) Business Days from the date the Sale Notice is given to elect to
purchase such rights, obligations and commitments at the same price and subject
to the same material terms as described in the Sale Notice. The Master Issuer or
any of its Affiliates may exercise such purchase option by notifying such
Defaulting Investor before expiration of such three (3) Business Day period that
it wishes to purchase all (but not a portion) of the rights, obligations and
commitments of such Defaulting Investor proposed to be sold to such unaffiliated
third party. If the Master Issuer or any of its Affiliates gives notice to such
Defaulting Investor that it desires to purchase such rights, obligations and
commitments, the Master Issuer or such Affiliate shall promptly pay the purchase
price to such Defaulting Investor. If the Master Issuer or any of its Affiliates
does not respond to any Sale Notice within such three (3) Business Day period,
the Master Issuer and its Affiliates shall be deemed not to have exercised such
purchase option.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:

(i) Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

 

59



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Master Issuer shall instruct the Trustee
to apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Master Issuer may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Investor has failed to fund its portion thereof as required by this Agreement,
as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Master Issuer, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Investor’s potential
future funding obligations with respect to Advances under this Agreement and
(y) to provide cash collateral to the L/C Provider in accordance with
Section 4.03(b) in an amount equal to the amount of any future Undrawn L/C Face
Amounts multiplied by the Commitment Percentage of such Defaulting Investor’s
Investor Group multiplied by the Committed Note Purchaser Percentage of such
Defaulting Investor; sixth, to the payment of any amounts owing to the
Investors, the L/C Provider or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Investor, the L/C Provider
or the Swingline Lender against such Defaulting Investor as a result of such
Defaulting Investor’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Master Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Master Issuer against such Defaulting Investor as a
result of such Defaulting Investor’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Investor or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or any extensions of credit resulting
from a drawing under any Letter of Credit that has not been reimbursed as an
Advance pursuant to Section 2.08(a) in respect of which such Defaulting Investor
has not fully funded its appropriate share, and (y) such Advances were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.03 were satisfied or waived, such payment shall be applied
solely to pay the Advances of, and extensions of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed as an Advance pursuant
to Section 2.08(a) owed to, all non-Defaulting Investors on a pro rata basis
prior to being applied to the payment of any Advances of, participations
required to be purchased pursuant to Section 2.09(a) owed to, such Defaulting
Investor until such time as all Advances and funded and unfunded participations
in L/C Obligations and Swingline Loans are held by the Investors pro rata in
accordance with the Commitments without giving effect to Section 9.18(c)(iii).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Investor that are applied (or held) to pay amounts owed by a Defaulting Investor
or to post cash collateral pursuant to this Section 9.18(c)(ii) shall be deemed
paid to and redirected by such Defaulting Investor, and each Investor
irrevocably consents hereto.

(iii) All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Master Issuer shall have otherwise notified the Administrative Agent
at such time, the Master Issuer shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause

 

60



--------------------------------------------------------------------------------

the product of any non-Defaulting Investor’s related Investor Group Principal
Amount multiplied by such non-Defaulting Investor’s Committed Note Purchaser
Percentage to exceed such non-Defaulting Investor’s Commitment Amount. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Investor arising from that Investor having
become a Defaulting Investor, including any claim of a non-Defaulting Investor
as a result of such non-Defaulting Investor’s increased exposure following such
reallocation.

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Master Issuer shall, without prejudice to any right
or remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d) If the Master Issuer, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Master Issuer while that Investor was a Defaulting Investor;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Investor to Investor
will constitute a waiver or release of any claim of any party hereunder arising
from that Investor’s having been a Defaulting Investor.

Section 9.19 No Fiduciary Duties. Each of the Manager, Master Issuer and the
Guarantors acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Master Issuer
or the Guarantors and any other person, on the one hand, and the Lender Parties,
on the other, exists; (b) the Lender Parties are not acting as advisor, expert
or otherwise, to the Manager, the Master Issuer or the Guarantors, and such
relationship between any of the Manager, the Master Issuer or the Guarantors, on
the one hand, and the Lender Parties, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Lender Parties may have to the Manager, the Master Issuer and the
Guarantors shall be limited to those duties and obligations specifically stated
herein; (d) the Lender Parties and their respective affiliates may have
interests that differ from those of the Manager, the Master Issuer or any of the
Guarantors; and (e) the Manager, the Master Issuer and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. For the avoidance of doubt, each of the Manager, the Master Issuer
and the Guarantors hereby waive any claims that Manager, the Master Issuer or
the Guarantors may have against the Lender Parties with respect to any breach of
fiduciary duty in connection with the Series 2018-1 Class A-1 Notes.

Section 9.20 Commitment Term; Termination of Agreement. This Agreement shall
terminate upon the earlier to occur of (a) the permanent reduction of the Series
2018-1 Class A-1 Notes Maximum Principal Amount to zero in accordance with
Section 2.05(a) and payment in full of all monetary Obligations in respect of
the Series 2018-1 Class A-1 Notes, (b) the payment in full of all monetary
Obligations in respect of the Series 2018-1 Class A-1 Notes on or after the
Commitment Termination Date and (c) the termination of the Series Supplement
pursuant to Section 5.9 thereof.

 

61



--------------------------------------------------------------------------------

Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Related Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Related Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action or any such liability, including, if
applicable:

(c) a reduction in full or in part or cancellation of any such liability;

(d) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Related Document; or

(e) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 9.22 USA Patriot Act. In accordance with the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”),
any Lender Party that is subject to the USA PATRIOT Act may obtain, verify and
record information that identifies individuals or entities that establish a
relationship with such Lender Party, including the name, address, tax
identification number and other information in accordance with the USA PATRIOT
Act that will allow it to identify the individual or entity who is establishing
the relationship or opening the account.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

Planet Fitness Master Issuer LLC

as Master Issuer

   

Planet Fitness SPV Franchising LLC

as Guarantor

By:  

/s/ Justin Vartanian

    By:  

/s/ Justin Vartanian

 

Name: Justin Vartanian

Title:   General Counsel and Secretary

     

Name: Justin Vartanian

Title:   General Counsel and Secretary

Planet Fitness Holdings, LLC

as Manager

   

Planet Fitness Assetco LLC

as Guarantor

By:  

/s/ Dorvin Lively

    By:  

/s/ Justin Vartanian

  Name: Dorvin Lively       Name: Justin Vartanian  

Title:   Chief Financial Officer and

            Treasurer

      Title:   General Counsel and Secretary

Planet Fitness SPV Guarantor LLC

as Guarantor

   

Planet Fitness Distribution LLC

as Guarantor

By:  

/s/ Justin Vartanian

    By:  

/s/ Justin Vartanian

  Name: Justin Vartanian       Name: Justin Vartanian   Title:   General Counsel
and Secretary       Title:   General Counsel and Secretary



--------------------------------------------------------------------------------

ING Capital LLC, as Administrative Agent By  

/s/ Thomas Ryan

  Name: Thomas Ryan   Title:   Managing Director By  

/s/ Yury Marasanov

  Name: Yury Marasanov   Title:   Vice President

ING Capital LLC,

as L/C Provider

By  

/s/ Thomas Ryan

  Name: Thomas Ryan   Title:   Managing Director By  

/s/ Yury Marasanov

  Name: Yury Marasanov   Title:   Vice President

ING Capital LLC,

as Swingline Lender

By  

/s/ Thomas Ryan

  Name: Thomas Ryan   Title:   Managing Director By  

/s/ Yury Marasanov

  Name: Yury Marasanov   Title:   Vice President

ING Capital LLC,

as the Committed Note Purchaser

By      

/s/ Thomas Ryan

  Name: Thomas Ryan   Title:   Managing Director



--------------------------------------------------------------------------------

By      

/s/ Yury Marasanov

  Name: Yury Marasanov   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUPS AND COMMITMENTS

 

Investor

Group/Funding

Agent

   Maximum
Investor Group
Principal
Amount     

Conduit

Lender (if any)

   Committed Note
Purchaser(s)      Commitment
Amount  

ING Capital LLC

   $ 75,000,000      N/A      ING Capital LLC      $ 75,000,000  

 

i



--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

NOTICE ADDRESSES FOR LENDER PARTIES, AGENTS, MASTER ISSUER AND MANAGER

CONDUIT INVESTORS

N/A

COMMITTED PURCHASERS

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention: Securitization

Email: [Reserved]

Email: [Reserved]

Email: [Reserved]

And a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: James S. Stringfellow

FUNDING AGENTS

N/A

ADMINISTRATIVE AGENT, SWINGLINE LENDER & L/C PROVIDER

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention: Securitization

Email: [Reserved]

Email: [Reserved]

Email: [Reserved]

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: James S. Stringfellow

 

ii



--------------------------------------------------------------------------------

MASTER ISSUER

Planet Fitness Master Issuer LLC

4 Liberty Lane West, Floor 2

Hampton, NH 03842

Attention: General Counsel

Email: legal@pfhq.com

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Attention: Patricia C. Lynch

Email : Patricia.Lynch@ropesgray.com

MANAGER

Planet Fitness Holdings, LLC

4 Liberty Lane West

Hampton, NH 03842

Attention: General Counsel

Email: legal@pfhq.com

And a copy to (which shall not constitute notice):

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Attention: Patricia C. Lynch

Email : Patricia.Lynch@ropesgray.com

 

iii



--------------------------------------------------------------------------------

SCHEDULE III TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADDITIONAL CLOSING CONDITIONS

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

(a) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory in all material respects to the
Lender Parties, and the Master Issuer and the Guarantors shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may reasonably request to enable them to pass upon such matters.

(b) The Lender Parties shall have received evidence satisfactory to the Lender
Parties and their counsel, that, on or before the Closing Date, all existing
Liens (other than Permitted Liens) on the Collateral shall have been released
and UCC-1 financing statements and assignments and other instruments required to
be filed on or prior to the Closing Date pursuant to the Related Documents have
been or are being filed.

(c) Each Lender Party shall have received opinions of counsel, in each case
dated as of the Closing Date and addressed to the Lender Parties, from Ropes &
Gray LLP, as counsel to the Master Issuer, the Guarantors, the Manager and the
Parent Companies, and such local, franchise, special and foreign counsel as the
Administrative Agent shall reasonably request, dated as of the Closing Date and
addressed to the Lender Parties, with respect to such matters as the
Administrative Agent shall reasonably request (including, without limitation,
company matters, non-consolidation matters, security interest matters relating
to the Collateral and no-conflicts matters, “true contribution” matters and,
from appropriate special counsel, franchise law matters).

(d) The Lender Parties shall have received an opinion of Dentons US LLP, counsel
to the Trustee, dated the Closing Date and addressed to the Lender Parties, in
form and substance satisfactory to the Lender Parties and their counsel.

(e) The Lender Parties shall have received an opinion of in-house counsel to the
Back-Up Manager, dated the Closing Date and addressed to the Lender Parties, in
form and substance satisfactory to the Lender Parties and their counsel.

(f) The Lender Parties shall have received an opinion of Andrascik & Tita LLC,
counsel to the Servicer, dated the Closing Date and addressed to the Lender
Parties, in form and substance reasonably satisfactory to the Lender Parties and
their counsel.

(g) There shall exist at and as of the Closing Date no condition that would
constitute an “Event of Default” (or an event that with notice or the lapse of
time, or both, would constitute an “Event of Default”) under, and as defined in,
the Indenture or a material breach under any of the Related Documents as in
effect at the Closing Date (or an event that, with notice or lapse of time, or
both, would constitute such a material breach). On the Closing Date, each of the
Related Documents shall be in full force and effect.

(h) The Parent Companies, the Master Issuer and each Guarantor shall have
furnished to the Administrative Agent a certificate, dated as of the Closing
Date, of the Chief Financial Officer of such entity (or other officers
reasonably satisfactory to the Administrative Agent) that such entity will be
Solvent immediately after the consummation of the transactions contemplated by
this Agreement; provided, that, in the case of each Securitization Entity, such
Securitization Entity’s pro rata share of the liabilities of the other
Securitization Entities with respect to debts, liabilities and obligations for
which such Securitization Entity is jointly and severally liable shall be taken
into account.

 

iv



--------------------------------------------------------------------------------

(i) None of the transactions contemplated by this Agreement shall be subject to
an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or
threatened against the Master Issuer, the Parent Companies, the Guarantors or
the Lender Parties that would reasonably be expected to adversely impact the
issuance of the Series 2018-1 Notes and the Guarantee thereof under the
Guarantee and Collateral Agreement or the Lender Parties’ activities in
connection therewith or any other transactions contemplated by the Related
Documents.

(j) The representations and warranties of each of the Master Issuer, the Parent
Companies, the Manager and the Guarantors (to the extent a party thereto)
contained in the Related Documents to which each of the Master Issuer, the
Parent Companies, the Manager and the Guarantors is a party will be true and
correct (i) if qualified as to materiality or Material Adverse Effect, in all
respects, and (ii) if not so qualified, in all material respects, as of the
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct (x) if qualified
as to materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date).

(k) The Existing Credit Agreement and Existing Security Agreement shall have
been duly terminated and all assets of the Manager, any Affiliate of the Manager
and/or any other Person subject to any lien related to the Existing Credit
Agreement shall have been released from such lien. The Manager shall have
delivered to the Initial Purchasers a customary payoff letter to that effect.

(l) Upon the reasonable request of any Lender Party made at least ten (10) days
prior to the Closing Date, the Master Issuer, the Parent Companies, the Manager
or the Guarantors, as applicable, shall have provided to such Lender Party the
documentation and other information so requested in connection with
(i) applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, and (ii) any Taxes that may be imposed
under FATCA, in each case at least three (3) days prior to the Closing Date.

(m) The Master Issuer shall have delivered an aggregate amount of $1,150,000,000
of the Series 2018-1 Class A-2 Notes to the Initial Purchasers on the Closing
Date.

(n) The Lender Parties shall have received a certificate from each of the Master
Issuer, the Manager and each Guarantor, in each case executed on behalf of such
Person by any Authorized Officer of the such Person, dated the Closing Date, to
the effect that, to the best of each such Authorized Officer’s knowledge,
(i) the representations and warranties of such Person in this Agreement and in
each other Related Document to which such Person is a party are true and correct
(A) if qualified as to materiality or Material Adverse Effect, in all respects
and (B) if not so qualified, in all material respects, in each case, on and as
of the Closing Date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct (x) if
qualified as to materiality or Material Adverse Effect, in all respects, and
(y) if not so qualified, in all material respects, in each case, as of such
earlier date); (ii) such Person has complied with all agreements in all material
respects and satisfied all conditions on its part to be performed or satisfied
hereunder or under the Related Documents at or prior to the Closing Date;
(iii) subsequent to the date as of which information is given in the Pricing
Disclosure Package (as defined in the Series 2018-1 Class A-2 Note Purchase
Agreement), there has not been any development in the general affairs, business,
properties, capitalization, condition (financial or otherwise) or results of
operation of such Person except as set forth or contemplated in the Pricing
Disclosure Package or as described in such certificate or certificates that
could reasonably be expected to result in a Material Adverse Effect; and
(iv) nothing has come to such officer’s attention that would lead such
Authorized Officer to believe that the Pricing Disclosure Package, as of the
Applicable Time (as defined

 

v



--------------------------------------------------------------------------------

in the Series 2018-1 Class A-2 Note Purchase Agreement), and as of the Closing
Date, or the Offering Memorandum as of its date and as of the Closing Date
included or includes any untrue statement of a material fact or omitted or omits
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(o) On or prior to the Closing Date, the Master Issuer shall have paid (i) the
Upfront Commitment Fee (under and as defined in the Series 2018-1 Class A-1 VFN
Fee Letter) to each Committed Note Purchaser, (ii) the initial installment of
Administrative Agent Fees (under and as defined in the Series 2018-1 Class A-1
VFN Fee Letter) to the Administrative Agent, and (iii) the fees to the
Administrative Agent (under the Additional Fee Letter entered into between the
Master Issuer and Administrative Agent as of the date hereof).

(p) On or prior to the Closing Date, the Parent Companies, the Manager, the
Guarantors and the Master Issuer shall have furnished to the Lender Parties such
further certificates and documents as the Lender Parties may reasonably request.

(q) On the Closing Date, each of the Base Indenture and the other Related
Documents shall have been executed and delivered by the parties thereto in
substantially the same form as has been submitted, reviewed and approved by the
Administrative Agent as of the date of this Agreement.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.

 

vi



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

PLANET FITNESS MASTER ISSUER LLC

SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

ING CAPITAL LLC, as Administrative Agent

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of July 19,
2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”), by and
among Planet Fitness Master Issuer LLC, as Master Issuer, Planet Fitness
Franchising LLC, Planet Fitness Assetco LLC and Planet Fitness Distribution LLC,
each as a Guarantor, Planet Fitness Holdings, LLC, as Manager, the Conduit
Investors, Committed Note Purchasers and Funding Agents named therein, the L/C
Provider and Swingline Lender named therein, and ING Capital LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $         on             , 20     .

[IF THE MASTER ISSUER IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE
MADE IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE
AGREEMENT, ADD THE FOLLOWING SENTENCE: The undersigned hereby elects that the
Advances that are not funded at the CP Rate by an Eligible Conduit Investor
shall be Eurodollar Advances and the related Eurodollar Interest Accrual Period
shall commence on the date of such Eurodollar Advances and end on but excluding
the date [one month subsequent to such date] [three months subsequent to such
date] [six months subsequent to such date].]

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2018-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2018-1 Class A-1 Note
Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

 

vii



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Advances, first, $[        ] to the
Swingline Lender and $[        ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, pursuant to the following instructions:

[insert payment instructions]

 

viii



--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this                     day of                 , 20     .

 

PLANET FITNESS HOLDINGS, LLC, as Manager on behalf of the Master Issuer By:  

     

  Name:   Title:

 

ix



--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

PLANET FITNESS MASTER ISSUER LLC

SERIES 2018-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

ING CAPITAL LLC, as Swingline Lender

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2018-1 Class A-1 Note Purchase Agreement, dated as of July 19,
2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2018-1 Class A-1 Note Purchase Agreement”), by and
among Planet Fitness Master Issuer LLC, as Master Issuer, Planet Fitness
Franchising LLC, Planet Fitness Assetco LLC and Planet Fitness Distribution LLC,
each as a Guarantor, Planet Fitness Holdings, LLC, as Manager, the Conduit
Investors, Committed Note Purchasers and Funding Agents named therein, the L/C
Provider named therein, ING CAPITAL LLC, as Swingline Lender (in such capacity,
the “Swingline Lender”) and ING Capital LLC, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2018-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $         on             , 20     .

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2018-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2018-1 Class A-1 Note Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:

[insert payment instructions]

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this                     day of             , 20    
.

 

x



--------------------------------------------------------------------------------

PLANET FITNESS HOLDINGS, LLC, as Manager on behalf of the Master Issuer By:  

     

  Name:   Title:

 

xi



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [                    ], by and
among [                    ] (the “Transferor”), each purchaser listed as an
Acquiring Committed Note Purchaser on the signature pages hereof (each, an
“Acquiring Committed Note Purchaser”), the Funding Agent with respect to such
Acquiring Committed Note Purchaser listed on the signature pages hereof (each, a
“Funding Agent”), and the Master Issuer, Swingline Lender and L/C Provider
listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2018-1 Class A-1 Note
Purchase Agreement, dated as of July 19, 2018 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2018-1 Class A-1 Note Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Master Issuer, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, PLANET FITNESS HOLDINGS, as Manager, and ING CAPITAL LLC,
as Administrative Agent (in such capacity, the “Administrative Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2018-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2018-1 Class A-1 Note Purchase Agreement, the Series 2018-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2018-1 Class A-1 Note Purchase Agreement, the
Master Issuer (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2018-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2018-1 Class A-1 Note Purchase Agreement and
(ii) the Transferor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2018-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

 

xii



--------------------------------------------------------------------------------

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                 ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2018-1 Supplement from and after
the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2018-1
Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that, at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2018-1 Supplement, the
Series 2018-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2018-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Master Issuer or the performance or observance by the Master
Issuer of any of the Master Issuer’s obligations under the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring Committed
Note Purchaser confirms that it has received a copy of the Indenture, the Series
2018-1 Class A-1 Note Purchase Agreement and such other Related Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement; (iv) each Acquiring Committed Note Purchaser will, independently and
without reliance upon the Administrative Agent, the Transferor, the Funding
Agent or any other Investor Group and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Series 2018-1 Class A-1 Note Purchase
Agreement; (v) each Acquiring Committed Note Purchaser appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Series 2018-1 Class A-1 Note Purchase Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with Article
V of the Series 2018-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring
Committed Note Purchaser appoints and authorizes its related Funding Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2018-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2018-1
Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser
agrees that it will perform in accordance with their terms all of the

 

xiii



--------------------------------------------------------------------------------

obligations that by the terms of the Series 2018-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) each Acquiring Committed Note Purchaser hereby represents
and warrants to the Master Issuer and the Manager that: (A) it has had an
opportunity to discuss the Master Issuer’s and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Master Issuer and the Manager and their respective
representatives; (B) it is a “qualified institutional buyer” within the meaning
of Rule 144A under the 1933 Act and otherwise meets the criteria in
Section 6.03(b) of the Series 2018-1 Class A-1 Note Purchase Agreement and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2018-1 Class A-1
Notes; (C) it is purchasing the Series 2018-1 Class A-1 Notes for its own
account, or for the account of one or more “qualified institutional buyers”
within the meaning of Rule 144A under the 1933 Act that meet the criteria
described in clause (viii)(B) above and for which it is acting with complete
investment discretion, for investment purposes only and not with a view to
distribution, subject, nevertheless, to the understanding that the disposition
of its property shall at all times be and remain within its control, and neither
it nor its Affiliates has engaged in any general solicitation or general
advertising within the meaning of the 1933 Act with respect to the Series 2018-1
Class A-1 Notes; (D) it understands that (I) the Series 2018-1 Class A-1 Notes
have not been and will not be registered or qualified under the 1933 Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the 1933 Act and may not be resold or
otherwise transferred unless so registered or qualified or unless an exemption
from registration or qualification is available and an opinion of counsel shall
have been delivered in advance to the Master Issuer, (II) the Master Issuer is
not required to register the Series 2018-1 Class A-1 Notes, (III) any permitted
transferee hereunder must be a “qualified institutional buyer” within the
meaning of Rule 144A under the 1933 Act and must otherwise meet the criteria
described under clause (viii)(B) above and (IV) any transfer must comply with
the provisions of Section 2.8 of the Base Indenture, Section 4.3 of the Series
2018-1 Supplement and Sections 9.03 or 9.17, as applicable, of the Series 2018-1
Class A-1 Note Purchase Agreement; (E) it will comply with the requirements of
clause (viii)(D) above in connection with any transfer by it of the Series
2018-1 Class A-1 Notes; (F) it understands that the Series 2018-1 Class A-1
Notes will bear the legend set out in the form of Series 2018-1 Class A-1 Notes
attached to the Series 2018-1 Supplement and be subject to the restrictions on
transfer described in such legend; (G) it will obtain for the benefit of the
Master Issuer from any purchaser of the Series 2018-1 Class A-1 Notes
substantially the same representations and warranties contained in the foregoing
paragraphs; and (H) it has executed a Purchaser’s Letter substantially in the
form of Exhibit D to the Series 2018-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York), and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

xiv



--------------------------------------------------------------------------------

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above, which shall be the effective date and the
date of recordation in the Series 2018-1 Class A-1 Notes Register.

 

[                    ], as Transferor By:  

                                                  

  Name:   Title: By:  

                                                  

  Name:   Title: [                    ], as Acquiring Committed Note Purchaser
By:  

                                                  

  Name:   Title: By:  

                                                  

  Name:   Title: [                    ], as Funding Agent By:  

                                                  

  Name:   Title:

 

xv



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE MASTER ISSUER: PLANET FITNESS MASTER ISSUER
LLC, as Master Issuer By:  

                                          

  Name:   Title:

 

xvi



--------------------------------------------------------------------------------

CONSENTED BY: ING CAPITAL LLC, as Swingline Lender By:  

                                                      

  Name:   Title: By:  

                                                      

  Name:   Title: ING CAPITAL LLC, as L/C Provider By:  

                                                      

  Name:   Title: By:  

                                                      

  Name:   Title:

 

xvii



--------------------------------------------------------------------------------

SCHEDULE I TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                                                  ], as

 

Transferor   Prior Commitment Amount:   $[             ] Revised Commitment
Amount:   $[             ] Prior Maximum Investor Group Principal Amount:  
$[             ] Revised Maximum Investor Group Principal Amount:  
$[             ] Related Conduit Investor (if applicable)   [             ] [
                                    ], as   Acquiring Committed Note Purchaser
Address:   Attention:   Telephone:   Facsimile:   Purchased Percentage of
Transferor’s Commitment:   [     ]% Prior Commitment Amount:   $[             ]
Revised Commitment Amount:   $[             ] Prior Maximum Investor Group
Principal Amount:   $[             ] Revised Maximum Investor Group Principal
Amount:   $[             ] Related Conduit Investor (if applicable)   [     ]

[                                      ], as

related Funding Agent

Address:

Attention:

Telephone:

Facsimile:

 

xviii



--------------------------------------------------------------------------------

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [                    ], by and among
(i) [                    ] (the “Transferor Investor Group”),
(ii) [                    ] (the “Acquiring Investor Group”), (iii) the Funding
Agent with respect to the Acquiring Investor Group listed on the signature pages
hereof (each, a “Funding Agent”), and (iv) the Master Issuer, the Swingline
Lender and the L/C Provider listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement, dated as of July 19, 2018 (as from time to time amended, supplemented
or otherwise modified in accordance with the terms thereof, the “Series 2018-1
Class A-1 Note Purchase Agreement”; terms used but not otherwise defined herein
having the meanings ascribed to such terms therein), by and among the Master
Issuer, the Guarantors, the Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Planet Fitness Holdings, LLC, as Manager, and ING Capital
LLC, as Administrative Agent (in such capacity, the “Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2018-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2018-1 Class A-1 Note Purchase Agreement, the
Series 2018-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2018-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”), the Master Issuer, the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2018-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2018-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount. The Transferor Investor Group hereby irrevocably sells, assigns and
transfers to the Acquiring Investor Group, without recourse, representation or
warranty, and the Acquiring Investor Group hereby irrevocably purchases, takes
and assumes from the Transferor Investor Group, such Acquiring Investor Group’s
Purchased Percentage of (x) the aggregate Commitment[s] of the Committed Note
Purchaser[s] included in the Transferor Investor Group under the Series 2018-1
Class A-1 Note Purchase Agreement and (y) the aggregate related Committed Note
Purchaser Percentage[s] of the related Investor Group Principal Amount.

 

xix



--------------------------------------------------------------------------------

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2018-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [                    ]
received by such Acquiring Investor Group pursuant to the Series 2018-1
Supplement from and after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2018-1 Supplement or the Series 2018-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that, at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2018-1 Class A-1 Note Purchase Agreement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2018-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2018-1 Supplement, the Series 2018-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2018-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Master Issuer or the performance
or observance by the Master Issuer of any of the Master Issuer’s obligations
under the Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement, the
Related Documents or any other instrument or document furnished pursuant hereto;
(iii) the Acquiring Investor Group confirms that it has received a copy of the
Indenture, the Series 2018-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2018-1
Class A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2018-1 Class A-1 Note Purchase
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2018-1 Class A-1 Note Purchase
Agreement; (vi) each member of the Acquiring Investor Group appoints and
authorizes its related Funding Agent, listed on Schedule I hereto, to take such
action as agent on its behalf

 

xx



--------------------------------------------------------------------------------

and to exercise such powers under the Series 2018-1 Class A-1 Note Purchase
Agreement as are delegated to such Funding Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article V of the Series 2018-1 Class A-1 Note Purchase Agreement; (vii) each
member of the Acquiring Investor Group agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Series 2018-1
Class A-1 Note Purchase Agreement are required to be performed by it as a member
of the Acquiring Investor Group; and (viii) each member of the Acquiring
Investor Group hereby represents and warrants to the Master Issuer and the
Manager that: (A) it has had an opportunity to discuss the Master Issuer’s and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Master Issuer and the Manager and
their respective representatives; (B) it is a “qualified institutional buyer”
within the meaning of Rule 144A under the 1933 Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A-1 Notes; (C) it is purchasing
the Series 2018-1 Class A-1 Notes for its own account, or for the account of one
or more “qualified institutional buyers” within the meaning of Rule 144A under
the 1933 Act that meet the criteria described in clause (viii)(B) above and for
which it is acting with complete investment discretion, for investment purposes
only and not with a view to distribution, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged in any
general solicitation or general advertising within the meaning of the 1933 Act
with respect to the Series 2018-1 Class A-1 Notes; (D) it understands that
(I) the Series 2018-1 Class A-1 Notes have not been and will not be registered
or qualified under the 1933 Act or any applicable state securities laws or the
securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the 1933 Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Master Issuer,
(II) the Master Issuer is not required to register the Series 2018-1 Class A-1
Notes, (III) any permitted transferee hereunder must meet the criteria described
under clause (viii)(B) above and (IV) any transfer must comply with the
provisions of Section 2.8 of the Base Indenture, Section 4.3 of the Series
2018-1 Supplement and Sections 9.03 or 9.17, as applicable, of the Series 2018-1
Class A-1 Note Purchase Agreement; (E) it will comply with the requirements of
clause (viii)(D) above in connection with any transfer by it of the Series
2018-1 Class A-1 Notes; (F) it understands that the Series 2018-1 Class A-1
Notes will bear the legend set out in the form of Series 2018-1 Class A-1 Notes
attached to the Series 2018-1 Supplement and be subject to the restrictions on
transfer described in such legend; (G) it will obtain for the benefit of the
Master Issuer from any purchaser of the Series 2018-1 Class A-1 Notes
substantially the same representations and warranties contained in the foregoing
paragraphs; and (H) it has executed a Purchaser’s Letter substantially in the
form of Exhibit D to the Series 2018-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

 

xxi



--------------------------------------------------------------------------------

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2018-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[                     ], as Transferor Investor Group By:  

                                                                   

  Name:   Title [                     ], as Acquiring Investor Group By:  

                                                                   

  Name:   Title [                     ], as Funding Agent By:  

                                                                   

  Name:   Title

 

xxii



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE MASTER ISSUER: PLANET FITNESS MASTER ISSUER
LLC, as Master Issuer By:  

                                          

  Name:   Title

 

xxiii



--------------------------------------------------------------------------------

CONSENTED BY: ING CAPITAL LLC, as Swingline Lender By:  

                                          

  Name:   Title By:  

                                          

  Name:   Title ING CAPITAL LLC, as L/C Provider By:  

                                          

  Name:   Title By:  

                                          

  Name:   Title

 

xxiv



--------------------------------------------------------------------------------

SCHEDULE I TO

INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                                          ], as

Transferor Investor Group   Prior Commitment Amount:   $[                     ]
Revised Commitment Amount:   $[                     ] Prior Maximum Investor
Group Principal Amount:   $[                     ] Revised Maximum Investor
Group Principal Amount:   $[                     ]

[                                          ], as

Acquiring Investor Group

Address:

Attention:

Telephone:

Facsimile:

 

Purchased Percentage of Transferor Investor Group’s Commitment:   [            
]% Prior Commitment Amount:   $[             ] Revised Commitment Amount:  
$[             ] Prior Maximum Investor Group Principal Amount:   $[            
] Revised Maximum Investor Group Principal Amount:   $[             ]

[                                         ],

as related Funding Agent

Address: Attention:

Telephone:

Facsimile:

 

xxv



--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]

[INVESTOR]

[INVESTOR ADDRESS]

Attention: [INVESTOR CONTACT]    [Date]

Ladies and Gentlemen:

Reference is hereby made to the Class A-1 Note Purchase Agreement dated July 19,
2018 (the “NPA”) relating to the offer and sale (the “Offering”) of up to
$75,000,000 of Series 2018-1 Variable Funding Senior Notes, Class A-1 (the
“Securities”) of PLANET FITNESS MASTER ISSUER LLC (the “Master Issuer”). The
Offering will not be required to be registered with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended (the “Act”) under
an exemption from registration granted in Section 4(a)(2) of the Act. ING
CAPITAL LLC is acting as administrative agent (the “Administrative Agent”) in
connection with the Offering. Unless otherwise defined herein, capitalized terms
have the definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

 

  (a) You are a “qualified institutional buyer” within the meaning of Rule 144A
under the Act (a “Qualified Institutional Buyer”) and have sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and are able and prepared to bear the economic
risk of investing in, the Securities.

 

  (b) Neither the Administrative Agent nor its Affiliates (i) has provided you
with any information with respect to the Master Issuer, the Securities or the
Offering other than the information contained in the NPA, which was prepared by
the Master Issuer, or (ii) makes any representation as to the credit quality of
the Master Issuer or the merits of an investment in the Securities. The
Administrative Agent has not provided you with any legal, business, tax or other
advice in connection with the Offering or your possible purchase of the
Securities.

 

  (c) You acknowledge that you have completed your own diligence investigation
of the Master Issuer and the Securities and have had sufficient access to the
agreements, documents, records, officers and directors of the Master Issuer to
make your investment decision related to the Securities. You further acknowledge
that you have had an opportunity to discuss the Master Issuer’s and the
Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Master Issuer and the Manager and
their respective representatives.

 

  (d) The Administrative Agent may currently or in the future own securities
issued by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, the
Master Issuer and its affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the Securities.

 

 

xxvi



--------------------------------------------------------------------------------

  (e) You are purchasing the Securities for your own account, or for the account
of one or more Persons who are Qualified Institutional Buyers and who meet the
criteria described in paragraph (a) above and for whom you are acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Act, subject, nevertheless, to the
understanding that the disposition of your property shall at all times be and
remain within your control, and neither you nor your Affiliates has engaged in
any general solicitation or general advertising within the meaning of the Act,
or the rules and regulations promulgated thereunder with respect to the
Securities. You confirm that, to the extent you are purchasing the Securities
for the account of one or more other Persons, (i) you have been duly authorized
to make the representations, warranties, acknowledgements and agreements set
forth herein on their behalf and (ii) the provisions of this letter constitute
legal, valid and binding obligations of you and any other Person for whose
account you are acting;

 

  (f) You understand that (i) the Securities have not been and will not be
registered or qualified under the Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the Act and
may not be resold or otherwise transferred unless so registered or qualified or
unless an exemption from registration or qualification is available and an
opinion of counsel on the foregoing shall have been delivered in advance to the
Master Issuer, (ii) the Master Issuer is not required to register the Securities
under the Act or any applicable state securities laws or the securities laws of
any state of the United States or any other jurisdiction, (iii) any permitted
transferee under the NPA must be a Qualified Institutional Buyer and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2018-1 Supplement and Sections 9.03 or 9.17 of the
NPA, as applicable;

 

  (g) You will comply with the requirements of paragraph (f) above in connection
with any transfer by you of the Securities;

 

  (h) You understand that the Securities will bear the legend set out in the
form of Securities attached to the Series 2018-1 Supplement and be subject to
the restrictions on transfer described in such legend;

 

  (i) Either (i) you are not acquiring or holding the Securities for or on
behalf of, or with the assets of, any plan, account or other arrangement that is
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), Section 4975 of the Code, or provisions under any Similar
Law (as defined in the Series 2018-1 Supplemental Definitions List attached to
the Series 2018-1 Supplement as Annex A) or (ii) your purchase and holding of
the Securities will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law; and

 

  (j) You will obtain for the benefit of the Master Issuer from any purchaser of
the Securities substantially the same representations and warranties contained
in the foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

xxvii



--------------------------------------------------------------------------------

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

[                     ] By:  

                     

  Name:   Title: Agreed and Acknowledged: [INVESTOR] By:  

                     

  Name:   Title:

 

xxviii